CREDIT AGREEMENT


(REVOLVING LOAN)


BY AND BETWEEN


LASALLE BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT AND AS A SYNDICATION PARTY,


AND


CHAMPPS OPERATING CORPORATION,
AS BORROWER


DATED AS OF MARCH 16, 2004

--------------------------------------------------------------------------------


CREDIT AGREEMENT

           THIS AGREEMENT (“Credit Agreement”) is entered into as of the 16th
day of March, 2004, by and between LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”)
for its own benefit as a Syndication Party and as the Administrative Agent for
the benefit of the present and future Syndication Parties (in that capacity
“Administrative Agent”), the other Syndication Parties identified on Schedule 1
hereto, and CHAMPPS OPERATING CORPORATION, a Minnesota corporation, whose
address is 10375 Park Meadows Drive, Suite 560, Littleton, Colorado 80124- 6791
(“Borrower”).


ARTICLE 1.     DEFINED TERMS

        As  used in this Credit Agreement, the following terms shall have the
meanings set forth below (and such meaning shall be equally applicable to both
the singular and plural form of the terms defined, as the context may require):

        1.1  Administrative Agent’s Office: means that address set forth for the
Administrative Agent in Section 14.4 as it may change from time to time by
notice to all parties to this Credit Agreement.

        1.2  Advance Date: means any day (which shall be a Banking Day) on which
a 3-Year Advance is made.

        1.3   Affected Loans: shall have the meaning set forth in Subsection
4.2.3 hereof.

        1.4   Affiliate: with respect to Borrower means (a) a Subsidiary, or (b)
any Person which, directly or indirectly, (i) owns more than fifty percent (50%)
of the outstanding stock of Borrower, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors of Borrower.

        1.5   Aggregate LC Commitment: shall be $5,000,000.00.

        1.6   Aggregate 3-Year Commitment: shall be $25,000,000.00, subject to
increase as provided in Section 2.7 hereof and to reduction as provided in
Section 2.8 hereof.

        1.7   Applicable Lending Office: means, for each Syndication Party, the
lending office of such Syndication Party designated as such on its signature
page hereof or in the applicable Syndication Acquisition Agreement or such other
office of such Syndication Party as such Syndication Party may from time to time
specify to the Administrative Agent and Borrower as the office by which its
3-Year Advances are to be made and maintained.

--------------------------------------------------------------------------------

        1.8   Bank Debt: means all amounts owing under the Notes, Funding Losses
and all fees, interest, expenses, charges and other amounts payable by Borrower
pursuant to the Loan Documents.

        1.9   Banking Day: means any day (a) other than a Saturday or Sunday and
other than a day which is a Federal legal holiday or a legal holiday for banks
in the States of Colorado or Illinois, and (b) if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, a
continuation of or conversion into, or a LIBO Rate Period for, a LIBO Rate Loan,
or a notice by Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or LIBO Rate Period, on which dealings in U.S. Dollar
deposits are carried out in the London interbank market.

        1.10   Base Rate: means at any time the rate of interest most recently
announced by the Administrative Agent at its principal office as its “Prime
Rate”, with the understanding that the Prime Rate is one of the Administrative
Agent’s base rates and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as the Administrative Agent may designate. The Base
Rate is not necessarily the lowest rate at which the Administrative Agent and/or
the Syndication Parties may loan funds from time to time.

        1.11     Base Rate Margin: means the Base Rate Margin determined from
time to time as provided in Section 4.6 hereof.

        1.12     Borrower’s Account: shall mean Borrower’s account #5800691221
at LaSalle (ABA #071000505).

        1.13     Borrower Benefit Plan: means (a) any “employee benefit plan”,
as such term is defined in Section 3(3) of ERISA (including any “multi-employer
plan” as defined in Section 3(37) of ERISA); (b) any “multiple employer plan”
within the meaning of Section 413 of the Code; (c) any “multiple employer
welfare arrangement” within the meaning of Section 3(40) of ERISA; (d) a
“voluntary employees’ beneficiary association” within the meaning of Section
501(c)(9) of the Code; (e) a “welfare benefit fund” within the meaning of
Section 419 of the Code; or (f) any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA for the benefit of retired or former employees,
which is maintained by the Borrower or in which Borrower participates or to
which Borrower is obligated to contribute.

        1.14     Borrower Pension Plan: means each Borrower Benefit Plan that is
an “employee pension benefit plan” as defined in Section 3(2) of ERISA that is
intended to satisfy the requirements of Section 401(a) of the Code, other than a
Multi-employer Plan.

        1.15     Capital Expenditures: means capital expenditures as determined
in accordance with GAAP.

--------------------------------------------------------------------------------

        1.16     Capital Leases: means any lease of property (whether real,
personal or mixed) by a Person which has been or should be, in accordance with
GAAP, reflected on the balance sheet of such Person as a capital lease.

        1.17     Closing Date: means that date, which must occur on or before
March 31, 2004, on which the Administrative Agent, the Syndication Parties, and
Borrower have executed all Loan Documents to which they are parties and on which
the conditions set forth in Section 8.1 of this Credit Agreement have been met.

        1.18     Code: means the Internal Revenue Code of 1986, as amended.

        1.19     Committed 3-Year Advances: means the principal amount of all
3-Year Advances which any Syndication Party is obligated to make as a result of
such Syndication Party having received a 3-Year Funding Notice pursuant to
Section 2.3 hereof, but which has not been funded.

        1.20     Commitment Fee : means the Commitment Fee, set forth as basis
points, determined from time to time as provided in Section 4.6 hereof.

        1.21     Compliance Certificate: means a certificate of the chief
financial officer or corporate treasurer of Borrower acceptable to the
Administrative Agent and in the form attached hereto as Exhibit 1.21.

        1.22     Consolidated Entities: means the Borrower and the Guarantor.

        1.23     Control Agreement: means a control agreement, in form and
substance satisfactory to the Administrative Agent, executed and delivered by
Borrower, the Administrative Agent, and the applicable securities intermediary
with respect to a Securities Account (as defined in the Colorado Uniform
Commercial Code) or bank with respect to a deposit account.

        1.24     Default Interest Rate: a rate of interest equal to 200 basis
points in excess of the Base Rate plus the Pricing Tier level I Base Rate
Margin.

        1.25     EBITDA: means for any period, Consolidated Entities’ net income
for such period, plus (a) without duplication, the sum of (i) Interest Expense,
(ii) federal and state income taxes, (iii) depreciation and amortization
expenses, (iv) start-up costs associated with the opening of new restaurants, as
permitted under Section 10.13 hereof, and (v) one time pre-payment fees
associated with payment in full of all Indebtedness of Borrower that is pre-paid
at the Closing Date with proceeds from the 3- Year Loan; minus (b) without
duplication, extraordinary gains, in each case as charged against (or added to,
as the case may be) revenues to arrive at net income for such period, all as
determined in accordance with GAAP.

        1.26     Environmental Laws: any applicable federal, state, or local
law, statute, ordinance, rule, regulation, administration order, or permit now
in effect or hereinafter enacted, pertaining to the public health, safety,
industrial hygiene, or the environmental conditions on, under or about any of
its real property interests, including, without 4 limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 as amended, 42
U.S.C. 9601-9657 (“CERCLA”) and the Resource Conservation and Recovery Act of
1976, 42 U.S.C. 6901-6987 (“RCRA”).

        1.27     ERISA Affiliate: means any corporation or trade or business
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as Borrower or is under common control
(within the meaning of Section 414(c) of the Code) with Borrower, provided,
however, that for purposes of provisions herein concerning minimum funding
obligations (imposed under Section 412 of the Code or Section 302 of ERISA), the
term “ERISA Affiliate” shall also include any entity required to be aggregated
with Borrower under Section 414(m) or 414(o) of the Code.

        1.28     Fiscal Quarter: means each three (3) month period ending on the
Sunday closest to the last day of September, December, March and June of each
year, and, in each such instance, beginning on the following day.

        1.29     Fiscal Year: means a year ending on the Sunday closest to June
30 of each year and begining on the following day.

        1.30     Funding Share: means the amount of any 3-Year Advance which any
Syndication Party is required to fund, which shall be determined as the amount
of such 3-Year Advance multiplied by such Syndication Party’s Individual 3-Year
Pro Rata Share, as of the date of, but without giving effect to, such 3-Year
Advance.

        1.31     GAAP: means accounting principles generally accepted in the
United States of America, that are applicable to the circumstances as of the
date of determination, applied consistently.

        1.32     GE Indebtedness: means the Indebtedness of Borrower to General
Electric Capital Business Asset Funding Corporation with an outstanding
principal balance as of March 1, 2004 in the amount of $2,075,309.00.

        1.33     Good Faith Contest: means the contest of an item if (a) the
item is diligently contested in good faith by appropriate proceedings timely
instituted, (b) either the item is (i) bonded or (ii) adequate reserves are
established with respect to the contested item if and to the extent required in
accordance with GAAP, and (c) during the period of such contest, the enforcement
of any contested item is effectively stayed.

        1.34     Governmental Authority: means any nation or government, any
state or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

        1.35     Guarantor: means (a) Champps Entertainment, Inc., a corporation
formed under the laws of the State of Delaware (“Parent”); (b) Champps
Entertainment of Texas, Inc., a corporation formed under laws of Texas; and (c)
any Person who becomes a Guarantor pursuant to the provisions of Section 10.7
hereof.

--------------------------------------------------------------------------------

        1.36     Guarantor Security Documents: means the mortgages, deeds of
trust, security agreements, financing statements, any Control Agreements,
amendments to any of the foregoing, and other documents executed by a Guarantor
to secure its obligations under its Guaranty.

        1.37     Hazardous Substances: means dangerous, toxic or hazardous
pollutants, contaminants, chemicals, wastes, materials or substances, as defined
in or governed by the provisions of any Environmental Laws or any other federal,
state or local law, statute, code, ordinance, regulation, requirement or rule
relating thereto (“Environmental Regulations”), and also including urea
formaldehyde, polychlorinated biphenyls, asbestos, asbestos-containing
materials, nuclear fuel or waste, and petroleum products, or any other waste,
material, substances, pollutant or contaminant which would subject an owner of
property to any damages, penalties or liabilities under any applicable
Environmental Regulations.

        1.38     Hedging Agreements: mean any interest rate, currency or
commodity swap agreement, cap agreement or collar agreement, and any other
agreement or arrangement designed to protect Borrower or any Subsidiary of
Borrower against fluctuations in interest rates, currency exchange rates or
commodity prices.

        1.39     Hedging Obligation: means any liability of Borrower or any
Subsidiary of Borrower to LaSalle or an affiliate of LaSalle under any Hedging
Agreement entered into between LaSalle and Borrower or such Subsidiary.

        1.40     Indebtedness: means as to any Person: (a) indebtedness or
liability of such Person for borrowed money (excluding trade obligations); (b)
financial commitments associated with installment purchases of property or
services; (c) obligations of such Person as lessee under Capital Leases; (d)
obligations of such Person arising under bankers’ or trade acceptance
facilities; (e) all guarantees, endorsements (other than for collection or
deposit in the ordinary course of business), and other contingent obligations of
such Person to purchase any of the items included in this definition, to provide
funds for payment, to supply funds to invest in any other Person, or otherwise
to assure a creditor of another Person against loss; (f) all obligations under
Hedging Agreements.

        1.41     Individual Outstanding 3-Year Obligations: means, with respect
to any Syndication Party, the sum of (a) the aggregate outstanding principal
amount of all 3- Year Advances made by such Syndication Party under the 3-Year
Facility; plus (b) the amount determined by multiplying (i) such Syndication
Party’s Individual 3-Year Pro Rata Share times (ii) the undrawn face amount of
all outstanding Letters of Credit (including any Letter of Credit requested but
not yet issued unless the Letter of Credit Bank has declined to issue the Letter
of Credit); plus (c) all of such Syndication Party’s Committed 3-Year Advances.

        1.42     Individual Sharing Percentage: means with respect to any
Syndication Party, a fraction, expressed as a percentage (rounded to 8 decimal
points), where the 6 numerator is such Syndication Party’s Individual 3-Year
Commitment, and the denominator is the Aggregate 3-Year Commitment.

        1.43     Individual 3-Year Commitment: means with respect to any
Syndication Party, the amount shown as its Individual 3-Year Commitment on
Schedule 1 hereto, subject to adjustment in the event of the sale of all or a
portion of a Syndication Interest in accordance with Section 13.25 hereof, or an
increase or decrease in the Aggregate 3- Year Commitment as provided in Sections
2.7 or 2.8 hereof.

        1.44     Individual 3-Year Pro Rata Share: means with respect to any
Syndication Party a fraction, expressed as a percentage (rounded to 8 decimal
points), where the numerator is such Syndication Party’s Individual 3-Year
Commitment and the denominator is the Aggregate 3-Year Commitment, determined
(a) in the case of LIBO Rate Loans, at 12:00 noon (Eastern time) on the Banking
Day Borrower delivers a 3- Year Borrowing Notice pursuant to which Borrower
requests such LIBO Rate Loan, and (b) in all other cases, 12:00 noon (Eastern
time) on the Banking Day Borrower delivers a 3-Year Borrowing Notice or requests
a Letter of Credit.

        1.45     Individual 3-Year Lending Capacity: means with respect to any
Syndication Party the amount at any time of its Individual 3-Year Commitment
less its Individual Outstanding 3-Year Obligations.

        1.46     Intangible Assets: means license agreements, trademarks, trade
names, patents, capitalized research and development, proprietary products (the
results of past research and development treated as long term assets and
excluded from inventory), deferred tax assets, pre-paid expenses and goodwill
(all determined in accordance with GAAP).

        1.47     Interest Expense: means all interest charges during such period
and shown as a financial expense on Consolidated Entities’ income statement,
including all amortization of debt discount expense and imputed interest with
respect to Capital Lease obligations, determined in accordance with GAAP.

        1.48     Investment: means, with respect to any Person, (a) any loan or
advance by such Person to any other Person, (b) the purchase or other
acquisition by such Person of any capital stock, obligations or securities of,
or any capital contribution to, or investment in, or the acquisition by such
Person of all or substantially all of the assets of, or any interest in, any
other Person, (c) any performance or standby letter of credit where (i) that
Person has the reimbursement obligation to the issuer, and (ii) the proceeds of
such letter of credit are to be used for the benefit of any other Person, (d)
the agreement by such Person to make funds available for the benefit of another
Person to either cover cost overruns incurred in connection with the
construction of a project or facility, or to fund a debt service reserve
account, or (e) an agreement to purchase any obligations, stocks, assets, goods
or services but excluding an agreement to purchase any assets, goods or services
entered into in the ordinary course of business.

        1.49     Letter of Credit Bank: means LaSalle.

--------------------------------------------------------------------------------

        1.50     LIBO Rate: means (a) the rate quoted by the British Bankers’
Association at 11:00 A.M. London Time on the day which is two (2) Banking Days
prior to the first day of each LIBO Rate Period for the offering of U.S. dollar
deposits in the London interbank market for the LIBO Rate Period selected by
Borrower as published by Bloomberg or another major information vendor listed on
the British Banker’s Association’s official website (rounded upward to the
nearest thousandth), (b) divided by a percentage equal to 100% minus the stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves) applicable on such
date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D).

        1.51     LIBOR Margin: means the LIBOR Margin determined from time to
time as provided in Section 4.6 hereof.

        1.52     Lien: means any mortgage, deed of trust, pledge, security
interest, hypothecation, assignment for security purposes, encumbrance, lien
(statutory or other), or other security agreement or charge, of any kind or
nature whatsoever (including, without limitation, any conditional sale, Capital
Lease or other title retention agreement having substantially the same legal
effect as any of the foregoing).

        1.53     Loan Documents: means this Credit Agreement, the 3-Year Notes,
and the Security Documents, the Master LC Agreement, any Hedging Agreement
between Borrower and LaSalle, each Guaranty, and the Guarantor Security
Documents.

        1.54     Loan Origination Fee: means $187,500.00.

        1.55     Lombard Restaurant: means the restaurant operated by Borrower
on the real property described on Exhibit 1.55 hereto.

        1.56     Long Term Debt: means all Indebtedness of Consolidated Entities
repayable, according to its terms, in more than twelve (12) months.

        1.57     Master LC Agreement: means the Letter of Credit Bank’s standard
form of application and reimbursement agreement setting forth the terms and
conditions relating to the issuance by the Letter of Credit Bank of Letters of
Credit.

        1.58     Material Adverse Effect: means a material adverse effect (a) on
the financial condition, results of operation, business or property of Borrower,
Guarantor, or any of their Subsidiaries, on a consolidated basis; or (b) on the
ability of Borrower to perform its obligations under this Credit Agreement and
the other Loan Documents; or (c) on the ability of the Administrative Agent or
the Syndication Parties to enforce their rights and remedies against Borrower
under the Loan Documents.

        1.59     Material Agreements: means all agreements of Borrower set forth
in Exhibit 1.59 hereto.

        1.60     Measurement Period: means the immediately preceding twelve
months. 8

        1.61     Multi-employer Plan: means a Plan meeting the definition of a
“multiemployer plan” in Section 3(37) of ERISA.

        1.62     Notes: means the 3-Year Notes.

        1.63     Operating Lease: means any lease of property (whether real,
personal or mixed) by a Person under which such Person is lessee, other than a
Capital Lease.

        1.64     Organization Documents: means in the case of a corporation, its
articles or certificate of incorporation and bylaws; in the case of a
partnership, its partnership agreement and certificate of limited partnership,
if applicable; in the case of a limited liability company, its certificate or
articles of organization and its operating agreement.

        1.65     Person: means any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, cooperative association, institution, or government
or governmental agency (whether national, federal, state, provincial, county,
city, municipal or otherwise, including without limitation, any instrumentality,
division, agency, body or department thereof), or other entity.

        1.66     Plan: means any plan, agreement, arrangement or commitment
which is an employee benefit plan, as defined in Section 3(3) of ERISA,
maintained by Borrower or any Subsidiary or any ERISA Affiliate or with respect
to which Borrower or any Subsidiary or any ERISA Affiliate has any liability or
obligation to contribute.

        1.67     Potential Default: means any event, other than an event
described in Section 12.1(a) hereof, which with the giving of notice or lapse of
time, or both, would become an Event of Default.

        1.68     Prohibited Transaction: means any transaction prohibited under
Section 406 of ERISA or Section 4975 of the Code.

        1.69     Quarter: means the quarters of the calendar year commencing as
of January 1, April 1, July 1 and October 1.

        1.70     Real Property Interests: means Borrower’s interest, whether fee
of leasehold, in the parcels of real property described on Exhibit 1.70 hereto.

        1.71     Reportable Event: means any of the events set forth in Section
4043(b) of ERISA or in the regulations thereunder.

        1.72     Required Lenders: means Syndication Parties whose Individual
3-Year Commitments constitute fifty one percent (51.0%) of the Aggregate 3-Year
Commitment, provided however, that so long as a single Syndication Party holds
an Individual 3-Year Commitment equal to fifty one percent (51.0%) or more of
the Aggregate 3-Year Commitment and there is at least one other Syndication
Party, the term Required Lenders means the Syndication Party whose Individual
3-Year Commitment equals or exceeds fifty one percent (51.0%) of the Aggregate
3-Year Commitment and one other Syndication Party.

        1.73     Responsible Person: means (a) the Persons holding one or more
of the following offices or positions within Borrower: Chief Executive Officer,
Chief Operating Officer, Treasurer; Secretary and Assistant Treasurer; Finance
and Accounting Officer; and Assistant Treasurer, Corporate Controller and
Assistant Controller; (b) any other officer of Borrower who (i) has duties
similar to those described in clause (a) hereof; and (c) and any other officer
or employee of Borrower with responsibility for the administration of this
Credit Agreement or for the operations of Borrower relevant to the action or
failure to act giving rise to the matter in question.

        1.74     Restricted Payments: means any dividend or other distribution
(whether in cash, securities or other property) with respect to any shares of
any class of capital stock or other equity interests of Borrower or a
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
shares of capital stock, or any option, warrant or other right to acquire any
such shares of capital stock, or other equity interest of Borrower.

        1.75     Security Documents: means the mortgages, deeds of trust,
security agreements, financing statements, any Control Agreements, amendments to
any of the foregoing, and other documents executed by Borrower to secure its
obligations hereunder, under the Notes, and under the other Loan Documents.

        1.76     Subordinated Debt means all Indebtedness of Consolidated
Entities, the repayment of which is subordinated to repayment of all Bank Debt
under terms and conditions reasonably satisfactory to the Administrative Agent.

        1.77     Subsidiary: means with respect to any Person: (a) any
corporation in which such Person, directly or indirectly, (i) owns more than
fifty percent (50%) of the outstanding stock thereof, or (ii) has the power
under ordinary circumstances to elect at least a majority of the directors
thereof, or (b) any partnership, association, joint venture, limited liability
company, or other unincorporated organization or entity with respect to which
such Person, directly or indirectly, (i) owns more than fifty percent (50%) of
the equity interest thereof, or (ii) directly or indirectly owns an equity
interest in an amount sufficient to control the management thereof. All of
Borrower's Subsidiaries owned as of the Closing Date are set forth on Exhibit
1.77 hereto.

        1.78     Syndication Parties: means those entities listed on Schedule 1
hereto as having an Individual 3-Year Commitment, including the Administrative
Agent in its role as a Syndication Party hereunder, but not in its role as the
Administrative Agent, hereunder, and such Persons as shall from time to time
execute a Syndication Acquisition Agreement substantially in the form of Exhibit
13.25 hereto signifying their election to purchase all or a portion of the
Syndication Interest of any Syndication Party, in accordance with Section 13.25
hereof, and to become a Syndication Party hereunder.

        1.79     Tangible Net Worth: means (a) a Person's assets (including,
without limitation, cash, accounts receivable, inventory, prepaid expenses
related to build-tosuit construction costs (to the extent funded by Consolidated
Entities and not by a third party), and property and equipment), determined in
accordance with GAAP, (b) less the sum of such Person's (i) Intangible Assets,
and (ii) liabilities; (c) plus such Person's Subordinated Debt.

        1.80     3-Year Availability Period: means the period commencing on the
Closing Date and expiring on the 3-Year Maturity Date.

        1.81     3-Year Facility: means the facility under which 3-Year Advances
are made pursuant to Article 2 hereof and Letters of Credit are issued pursuant
to Article 3 hereof.

        1.82     3-Year Loan or Loans: means the loan or loans (including Base
Rate Loans and LIBO Rate Loans) represented by 3-Year Advances made under the
3-Year Facility pursuant to this Credit Agreement.

        1.83     3-Year Maturity Date: means March 16, 2007.

        1.84     Total Funded Debt: means all Indebtedness of the Consolidated
Entities, including senior and subordinated debt, Capital Lease obligations, and
contingent liabilities.

        1.85     Total Senior Debt: means all Total Funded Debt (including
without limitation the GE Indebtedness) of the Consolidated Entities, less
Subordinated Debt.

        The following terms are defined in portions of this Credit Agreement
other than Article 1:

Additional Costs
Administrative Agent
Administrative Agent
Advance Payment
Affected Loans
Annual Operating Plan
Authorized Officer
Authorized Guarantor Officer
Base Rate Loan
Borrower
Cash Collateral Account
CERCLA
Change in Law
Closing Compliance Certificate
Contributing Syndication Parties
Conversion Balance
Conversion Date
Credit Agreement
Section 14.12
Introductory paragraph
Fee Subsection 4.5.4
Section 13.1
Subsection 4.2.3
Subsection 9.2.13
Subsection 8.1.13
Subsection 8.1.14
Subsection 4.1.1
Introductory paragraph
Section 3.3
Section 1.24
Subsection 4.2.2
Subsection 8.1.15
Section 13.3
Section 5.1
Section 5.1
Introductory paragraph


--------------------------------------------------------------------------------

Debt/EBITDA Ratio
Delinquency Interest
Delinquent Amount
Delinquent Syndication Party
ERISA
Environmental Regulations
Event of Default
Event of Syndication Default
Existing Borrower Restaurants
Existing Franchise Restaurants
Existing Refinance Debt
First Conversion Payment Date
Franchise Agreement
Funding Losses
Funding Loss Notice
Guarantor Collateral
Guaranty
Holdout Lender
Indemnified Agency Parties
Intellectual Property
Indemnified Parties
LaSalle
LC Issuance Fee
LC Request
Letter of Credit
Letter of Credit Fee
LIBO Rate Loan
LIBO Rate Period
LIBO Request
Licensing Laws
Non-US Lender
Parent
Payment Account
Payment Distribution
PBGC
Permitted Encumbrances
RCRA
Regulatory Change
Replacement Lender
Replacement Syndication Party
Required Licenses
Successor Agent
Syndication Acquisition Agreement
Syndication Interest
Syndication Party Advance Date
3-Year Advance Section 4.6
Section 13.3
Section 13.3
Section 13.3
Section 7.10
Section 1.34
Section 12.1
Subsection 13.28
Section 7.24
Section 7.25
Section 2.5
Section 5.1
Section 7.25
Section 5.7
Section 5.7
Section 6.2
Section 6.2
Section 13.26
Section 13.18
Section 7.18
Section 11.1
Introductory paragraph
Subsection 4.5.3
Subsection 3.1.1
Section 3.1
Subsection 4.5.2
Subsection 4.1.2
Subsection 4.1.2
Subsection 4.1.2
Section 7.4
Section 13.29
Section 1.35
Section 13.9
Section 13.9
Section 7.10
Section 10.3
Section 1.24
Section 14.12
Section 13.26
Section 14.15
Section 7.9
Section 13.21
Section 13.25
Section 13.1
Section 13.2
Section 2.1

--------------------------------------------------------------------------------

3-Year Borrowing Notice
3-Year Funding Notice
3-Year Note
Title Insurer
Title Policy
Transfer
Unused 3-Year Commitment Fee
Wire Instructions Section 2.2
Section 2.2
Section 2.3
Subsection 8.1.2
Subsection 8.1.2
Section 13.25
Subsection 4.5.1
Section 13.27



ARTICLE 2.     3-YEAR LOAN

        2.1     3-Year Loan. On the terms and conditions set forth in this
Credit Agreement, and so long as no Event of Default or Potential Default has
occurred (or if an Event of Default or Potential Default has occurred, it has
been waived in writing by the Administrative Agent pursuant to the provisions of
Article 13 hereof), each of the Syndication Parties severally agrees to advance
funds hereunder (each a "3-Year Advance") to Borrower during the 3-Year
Availability Period in an aggregate principal amount outstanding at any time of
up to the Aggregate 3-Year Commitment, subject to the following limits:

                   2.1.1     Individual 3-Year Lending Capacity. No Syndication
Party shall be required or permitted to make 3-Year Advances which would exceed
its Individual 3- Year Lending Capacity as in effect at the time of the
Administrative Agent's receipt of the Borrowing Notice requesting such 3-Year
Advance.

                   2.1.2     Individual 3-Year Pro Rata Share. No Syndication
Party shall be required or permitted to make 3-Year Advances under the 3-Year
Loan in excess of an amount equal to its Individual 3-Year Pro Rata Share
multiplied by the amount of the requested 3-Year Advance. Each Syndication Party
severally agrees to fund its Individual 3-Year Pro Rata Share of each 3-Year
Advance.

        2.2     Borrowing Notice. Borrower shall give the Administrative Agent
telephonic notice of each request for a 3-Year Advance by calling the
Administrative Agent's Customer Service department (at the phone number provided
by the Administrative Agent) and using Borrower's personal identification number
(as provided by the Administrative Agent) that is subsequently confirmed by
written notice by facsimile (effective upon receipt), in each case on or before
12:00 noon (Eastern Time) (a) at least one (1) Banking Day prior to the proposed
date of making such 3- Year Advance with respect to a Base Rate Loan; or (b) at
least three (3) Banking Days prior to the proposed date of making such 3-Year
Advance with respect to a LIBO Rate Loan. Each such written request for a 3-Year
Advance must be in substantially the form of Exhibit 2.2 hereto ("3-Year
Borrowing Notice") and must specify (w) the amount of such 3-Year Advance (which
must be a minimum of $500,000.00 and in incremental multiples of $500,000.00);
(x) the proposed date of making such 3-Year Advance, (y) whether Borrower
requests that the 3-Year Advance will bear interest at (i) the Base Rate, or
(ii) the LIBO Rate; and (z) in the case of a LIBO Rate Loan, the initial LIBO
Rate Period applicable thereto. Each notice by telephone must provide to

--------------------------------------------------------------------------------

the Administrative Agent all of the information required to be provided in a
3-Year Borrowing Notice. Borrower acknowledges that the Administrative Agent is
permitting telephonic requests for 3-Year Advances at Borrower's request and the
Administrative Agent shall have no liability in acting upon a telephonic request
that it reasonably believes has been made by a properly authorized Person. The
Administrative Agent shall, on or before 1:00 P.M. (Eastern Time) of the same
Banking Day, notify each Syndication Party ("3-Year Funding Notice") of its
receipt of each such 3-Year Borrowing Notice and the amount of such Syndication
Party's Funding Share thereunder. Not later than 2:00 P.M. (Eastern Time) on the
date of a 3-Year Advance, each Syndication Party will make available to the
Administrative Agent at the Administrative Agent's Office, in immediately
available funds, such Syndication Party's Funding Share of such 3-Year Advance.
After the Administrative Agent's receipt of such funds, but not later than 3:00
P.M. (Eastern Time), and upon fulfillment of the applicable conditions set forth
in Article 8 hereof, the Administrative Agent will make such 3-Year Advance
available to Borrower, in immediately available funds, and will transmit such
funds by wire transfer to Borrower's Account.

        2.3     Promissory Notes. Borrower's obligations to each Syndication
Party under the 3-Year Loan, including Borrower's payment obligations with
respect to all 3- Year Advances made by each Syndication Party shall be
evidenced by, and repaid with interest in accordance with, a promissory note of
Borrower, in substantially the form of Exhibit 2.3 hereto, duly completed, in
the stated maximum principal amount equal to such Syndication Party's Individual
3-Year Commitment, payable to such Syndication Party for the account of its
Applicable Lending Office, and maturing as to principal on the 3-Year Maturity
Date (each a "3-Year Note" and collectively, the "3-Year Notes").

        2.4     Syndication Party Records. Each Syndication Party shall record
on its books and records the amount of each 3-Year Advance, the rate and
interest period applicable thereto, all payments of principal and interest, and
the principal balance from time to time outstanding. The Syndication Party's
record thereof shall be prima facie evidence as to all such amounts and shall be
binding on Borrower absent manifest error. Notwithstanding the foregoing,
Borrower will never be required to pay as principal more than the principal
amount of the 3-Year Advances made by the Syndication Parties.

        2.5     Use of Proceeds. The proceeds of the 3-Year Loan will be used by
Borrower (a) to repay, in full, the outstanding balance of the Indebtedness
described on Exhibit 2.5 hereto ("Existing Refinance Debt"); (b) to fund
operating costs and for other working capital purposes; (c) to fund draws on the
Letters of Credit; and (d) to fund acquisitions permitted under Section 10.7
hereof. Borrower agrees not to request or use such proceeds for any other
purpose. Borrower will not, directly or indirectly, use any part of such
proceeds for the purpose of purchasing or carrying any "margin stock" within the
meaning of Regulation U of the Board of Governors or to extend credit to any
Person for the purpose of purchasing or carrying any such margin stock.

        2.6     Syndication Party Funding Failure. The failure of any
Syndication Party to make its Funding Share of any requested 3-Year Advance
under the 3-Year Loan on

--------------------------------------------------------------------------------

the date specified for such 3-Year Advance shall not relieve any other
Syndication Party of its obligation to make its Funding Share of any such 3-Year
Advance on such date. No Syndication Party shall be responsible for the failure
of any other Syndication Party to make any 3-Year Advance to be made by such
other Syndication Party.

        2.7     Increase of Aggregate 3-Year Commitment. In the event that
LaSalle, acting upon the written request of Borrower to increase the amount of
the Aggregate 3- Year Commitment, is able to sell a Syndication Interest
hereunder to one or more Syndication Parties in an aggregate amount of no less
than $5,000,000.00, then, at the time such sale is consummated, and so long as
there is no Potential Default or Event of Default which has not been waived in
writing by the Administrative Agent (pursuant to the provisions of Article 13
hereof), and upon Borrower's execution of a new Note or Notes, as applicable, to
reflect such increase, the Aggregate 3-Year Commitment shall automatically
increase to $30,000,000.00 for all purposes of this Credit Agreement and
Borrower shall pay an additional origination fee in the amount of $37,500.00 at
the time of such increase as required by Subsection 4.5.5 hereof.

        2.8     Reduction of Aggregate 3-Year Commitment.

                   2.8.1    Voluntary Reduction. Borrower may, by written
facsimile notice to the Administrative Agent on or before 11:00 A.M. (Eastern
Time) on any Banking Day, irrevocably reduce the Aggregate 3-Year Commitment;
provided that (a) such reduction must be in multiples of $500,000.00, and (b)
Borrower must simultaneously make any principal payment necessary (along with
any applicable Funding Losses on account of such principal payment) so that (i)
the aggregate amount of the Individual Outstanding 3-Year Obligations of all
Syndication Parties does not exceed the reduced Aggregate 3- Year Commitment on
the date of such reduction, and (ii) the Individual Outstanding 3- Year
Obligations owing to any Syndication Party do not exceed the Individual 3-Year
Commitment of that Syndication Party (after reduction thereof in accordance with
the following sentence). In the event the Aggregate 3-Year Commitment is reduced
as provided in the preceding sentence, then the Individual 3-Year Commitment of
each Syndication Party shall be reduced in the same proportion as the Individual
3-Year Commitment of such Syndication Party bears to the Aggregate 3-Year
Commitment before such reduction.

                   2.8.2    Automatic Reduction. For the period in which any GE
Indebtedness is outstanding, the Aggregate 3-Year Commitment shall be
automatically reduced by the outstanding balance (including without limitation
accrued and unpaid interest) of the GE Indebtedness, as it may change from time
to time.


ARTICLE 3.    LETTER OF CREDIT FACILITY

        3.1     Letters of Credit. On the terms and conditions set forth in this
Credit Agreement, and so long as no Event of Default or Potential Default has
occurred (or if an Event of Default or Potential Default has occurred, it has
been waived in writing by the Administrative Agent pursuant to the provisions of
Article 13 hereof), Borrower may request the issuance of one or more standby or
commercial letters of credit (each a

--------------------------------------------------------------------------------

"Letter of Credit") by the Letter of Credit Bank pursuant to the conditions and
limitations set forth below.

                   3.1.1    Request for Letter of Credit. Each Letter of Credit
shall be requested by Borrower in accordance with the terms and conditions of
the Master LC Agreement, and Borrower shall comply with all terms and conditions
of the Master LC Agreement relating to the issuance by the Letter of Credit Bank
of each such requested Letter of Credit. Any such Letter of Credit shall be
issued under the 3-Year Facility. In no event may the expiry date of any Letter
of Credit be later than twenty (20) days prior to the 3-Year Maturity Date.
Borrower may not request issuance of a Letter of Credit for other than a purpose
for which a 3-Year Advance could be requested under clauses (b), (c), and (d) of
Section 2.5 hereof.

                   3.1.2    Notification of the Administrative Agent. Borrower
shall, no later than 3:00 P.M. (Eastern Time) on the date of issuance, notify
the Administrative Agent by facsimile of the face amount, beneficiary, and
expiry date, with respect to each Letter of Credit issued. The Letter of Credit
Bank shall also, no later than 3:00 P.M. (Eastern Time) on the date of issuance,
notify the Administrative Agent by facsimile of the face amount, beneficiary,
and expiry date with respect to each Letter of Credit issued by such Letter of
Credit Bank.

        3.2     Issuance of Letters of Credit. Subject to the latest expiry date
allowable under Subsection 3.1.1 hereof, the Letter of Credit Bank shall issue
requested Letters of Credit to Borrower pursuant to the terms of the Master LC
Agreement subject to the following:

                   3.2.1     Available Amount. The face amount of the requested
Letter of Credit may not exceed the lesser of (a) an amount which, when added to
the aggregate Individual Outstanding 3-Year Obligations of all Syndication
Parties, would exceed the Aggregate 3-Year Commitment, or (b) an amount which,
when added to the undrawn face amount of all Letters of Credit then outstanding
(including any Letter of Credit requested but not yet issued unless the Letter
of Credit Bank has declined to issue the Letter of Credit), would exceed the
Aggregate LC Commitment.

                   3.2.2    Fees. Any LC Issuance Fee paid by Borrower pursuant
to the terms of the Master LC Agreement shall be for the account of the Letter
of Credit Bank only.

                   3.2.3     Treatment of Draws. Each draw under a Letter of
Credit shall be funded by each of the Syndication Parties as a 3-Year Advance in
accordance with their respective Individual 3-Year Pro Rata Share as of the date
of such 3-Year Advance (or as provided otherwise in Section 3.3 hereof).

        3.3     Cash Collateral Account. Upon the occurrence of an Event of
Default, Borrower shall immediately (a) establish an account, if one has not
previously been established, with the Administrative Agent, or with such other
financial institution as shall be approved by the Required Lenders ("Cash
Collateral Account"); (b) deposit by wire transfer funds into such Cash
Collateral Account in an amount equal to the

--------------------------------------------------------------------------------

undrawn face amount of all Letters of Credit then outstanding; and (c) take such
action, including the execution and delivery (and, where requested, obtaining
the execution thereof by third parties) of security agreements, Control
Agreements, financing statements, and/or such other documents as the
Administrative Agent may require, in order to grant to the Administrative Agent,
on behalf of the Syndication Parties, a first lien security interest on such
Cash Collateral Account and the funds on deposit therein. In the event that
Borrower fails or refuses to establish and fund the Cash Collateral Account as
required above, the Syndication Parties may, at their discretion, establish such
an account in the name of the Administrative Agent and fund such account by a 3-
Year Advance. Notwithstanding any other provision contained in this Credit
Agreement or any of the other Loan Documents, draws made against any Letter of
Credit on or after the date of funding of the Cash Collateral Account shall, so
long as there will remain on deposit in the Cash Collateral Account funds equal
to the undrawn face amount of all Letters of Credit which remain outstanding, be
funded out of the funds on deposit in the Cash Collateral Account rather than
out of 3-Year Advances. Upon receiving proof satisfactory to the Administrative
Agent of the termination, reduction in amount, or expiration of any Letter of
Credit with respect to which an amount has been deposited into the Cash
Collateral Account, so long as no Event of Default or Potential Default has
occurred (or if an Event of Default or Potential Default has occurred, it has
been waived in writing by the Administrative Agent pursuant to the provisions of
Article 13 hereof), and so long as there remains on deposit in the Cash
Collateral Account funds equal to the undrawn face amount of all Letters of
Credit which then remain outstanding, the Administrative Agent shall within a
reasonable time after receiving a written request therefor from Borrower, make
available to Borrower an amount equal to the undrawn face amount of such
terminated or expired Letter of Credit or the amount by which the undrawn face
amount of such Letter of Credit has been reduced, as applicable.

        3.4     Conflict. To the extent that the provisions of this Article 3
conflict with the provisions of the Master LC Agreement, the terms and
conditions of this Article 3 shall control.


ARTICLE 4.     INTEREST AND FEES

        4.1     Interest. Interest on 3-Year Advances under the 3-Year Loan
shall be calculated as follows:

                   4.1.1    Base Rate Option. Unless Borrower requests and
receives a LIBO Rate Loan pursuant to Subsection 4.1.2 hereof, the outstanding
principal balance under the 3-Year Notes shall bear interest at the Base Rate
plus the Base Rate Margin (each a "Base Rate Loan").

                   4.1.2    LIBO Rate Option. From time to time, and so long as
no Event of Default has occurred and is continuing, at the request of Borrower,
including a request contained in a Borrowing Notice, all or any part of the
outstanding principal balance under the 3-Year Notes may bear interest at the
LIBO Rate plus the LIBOR Margin (each a "LIBO Rate Loan"); provided that
Borrower may have no more than ten (10)

--------------------------------------------------------------------------------

LIBO Rate Loans outstanding at any time. To effect this option, the Borrowing
Notice must specify (a) the principal amount that is to bear interest at the
LIBO Rate, which must be a minimum of $500,000.00 and in incremental multiples
of $500,000.00, and (b) the period selected by Borrower during which the LIBO
Rate is to be applied ("LIBO Rate Period"), which may be any period of one, two,
or three months, but must expire no later than the Maturity Date. In addition,
from time to time, and so long as no Event of Default has occurred and is
continuing, Borrower may convert any Base Rate Loan to a LIBO Rate Loan, or
continue a LIBO Rate Loan, by making a written request therefore ("LIBO
Request") to the Administrative Agent by facsimile, specifying (x) the principal
amount that is to bear interest at the LIBO Rate, which must be a minimum of
$500,000.00 and in incremental multiples of $500,000.00; and (y) the LIBO Rate
Period selected by Borrower during which the LIBO Rate is to be applied;
provided that such request must be received by the Administrative Agent on or
before 12:00 noon (Eastern Time) at least three (3) Banking Days prior to the
date of making such conversion. The Administrative Agent shall incur no
liability in acting upon a request which it believed in good faith had been made
by a properly authorized representative of Borrower. Following the expiration of
the LIBO Rate Period for any LIBO Rate Loan, interest shall automatically accrue
at the Base Rate, unless Borrower requests and receives another LIBO Rate Loan
as provided in this Subsection.

        4.2     Additional Provisions for LIBO Rate Loans.

                   4.2.1    Limitation on LIBO Rate Loans. Anything herein to
the contrary notwithstanding, if, on or prior to the determination of the LIBO
Rate for any LIBO Rate Period:

        (a)    The Administrative Agent determines (which determination shall be
conclusive) that quotations of interest rates in accordance with the definition
of LIBO Rate are not being provided in the relevant amounts or for the relevant
maturities for purposes of determining rates of interest for LIBO Rate Loans as
provided in this Credit Agreement; or

        (b)    Any Syndication Party determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBO Rate upon the basis of which the rate of interest for LIBO Rate Loans for
such LIBO Rate Period is to be determined do not adequately cover the cost to
such Syndication Party of making or maintaining such LIBO Rate Loans for such
LIBO Rate Period; then the Administrative Agent shall give Borrower prompt
notice thereof, and so long as such condition remains in effect, in the case of
clause (a) above, the Syndication Parties, and in the case of clause (b) above,
the Syndication Party that makes the determination, shall be under no obligation
to make LIBO Rate Loans, convert Base Rate Loans into LIBO Rate Loans or
continue LIBO Rate Loans beyond the existing LIBO Rate Period, and on the last
day of each such then current applicable LIBO Rate Period for the outstanding
LIBO Rate Loans, either Borrower shall prepay such LIBO Rate Loans or such LIBO
Rate Loans shall automatically be converted into a Base Rate Loan in accordance
with Section 4.1 hereof.

--------------------------------------------------------------------------------

                   4.2.2     LIBO Rate Loan Unlawful. If any law, treaty, rule,
regulation or determination of a court or governmental authority or any change
therein or in the interpretation or application thereof subsequent to the
Closing Date (each, a "Change in Law") shall make it unlawful for any of the
Syndication Parties to (a) advance its Funding Share of any LIBO Rate Loan or
(b) maintain its share of all or any portion of the LIBO Rate Loans, each such
Syndication Party shall promptly, by telephone (in which case it must be
promptly followed by a writing) or facsimile, notify the Administrative Agent
thereof, and of the reasons therefor and the Administrative Agent shall promptly
notify Borrower thereof and shall provide a copy of such written notice to
Borrower. In the former event, any obligation of any such Syndication Party to
make available its Funding Share of any future LIBO Rate Loan shall immediately
be canceled (and, in lieu thereof shall be made as a Base Rate Loan), and in the
latter event, any such unlawful LIBO Rate Loans or portions thereof then
outstanding shall be converted, at the option of such Syndication Party, to a
Base Rate Loan; provided, however, that if any such Change in Law shall permit
the LIBO Rate to remain in effect until the expiration of the LIBO Rate Period
applicable to any such unlawful LIBO Rate Loan, then such LIBO Rate Loan shall
continue in effect until the expiration of such LIBO Rate Period. Upon the
occurrence of any of the foregoing events on account of any Change in Law,
Borrower shall pay to the Administrative Agent immediately upon demand such
amounts as may be necessary to compensate any such Syndication Party for any
fees, charges, or other costs incurred or payable by such Syndication Party as a
result thereof and which are attributable to any LIBO Rate Loan made available
to Borrower hereunder, and any reasonable allocation made by any such
Syndication Party among its operations shall be conclusive and binding upon
Borrower absent manifest error.

                   4.2.3    Treatment of Affected Loans. If the obligations of
any Syndication Party to make or continue LIBO Rate Loans, or to convert Base
Rate Loans into LIBO Rate Loans, are suspended pursuant to Subsection 4.2.1 or
4.2.2 hereof (all LIBO Rate Loans so affected being herein called "Affected
Loans"), such Syndication Party's Affected Loans shall, on the last day of each
such then current applicable LIBO Rate Period for the Affected Loans (or, in the
case of a conversion required by Subsection 4.2.1 or 4.2.2, on such earlier date
as such Syndication Party may specify to Borrower), be automatically converted
into Base Rate Loans for the account of such Syndication Party. To the extent
that such Syndication Party's Affected Loans have been so converted, all
payments and prepayments of principal which would otherwise be applied to such
Syndication Party's Affected Loans shall be applied instead to its Base Rate
Loans. All 3-Year Advances which would otherwise be made or continued by such
Syndication Party as LIBO Rate Loans shall be made or continued instead as Base
Rate Loans, and all Base Rate Loans of such Syndication Party which would
otherwise be converted into LIBO Rate Loans shall remain as Base Rate Loans. All
distributions of interest to any such Syndication Party shall reflect the
foregoing.

        4.3     Default Interest Rate. All past due payments on the Notes or on
any other Bank Debt (whether as a result of nonpayment by Borrower when due, at
maturity, or upon acceleration) that are past due by more than five (5) Banking
Days shall bear

--------------------------------------------------------------------------------

interest at the Default Interest Rate from and after the due date for the
payment, or on and after the date of maturity or acceleration, as the case may
be.

        4.4     Interest Calculation. Interest on Base Rate Loans and LIBO Rate
Loans shall be calculated on the actual number of days that the principal owing
thereunder is outstanding with the daily rate calculated on the basis of a year
consisting of 360 days.

        4.5     Fees. Borrower shall pay or cause to be paid the following fees:

                   4.5.1    Unused 3-Year Commitment Fee. A fee for each day
during the 3- Year Availability Period ("Unused 3-Year Commitment Fee") payable
in arrears by the tenth calendar day following the close of each Quarter (and on
the 3-Year Maturity Date), determined for each day during such Quarter by (a)
multiplying the 3-Year Commitment Fee Factor (expressed as a daily rate on the
basis of a year of 360 days) times (b) the difference between the Aggregate
3-Year Commitment and the outstanding principal balance owing under the 3-Year
Loans as of the close of the Administrative Agent's business on such day. The
Unused 3-Year Commitment Fee shall be payable by Borrower to the Administrative
Agent, and the Administrative Agent shall distribute the Unused 3-Year
Commitment Fee to the Syndication Parties based on their Individual 3- Year Pro
Rata Shares.

                   4.5.2    Letter of Credit Fee. On the Banking Day coinciding
with, or immediately preceding the fifth day after the close of each of
Borrower's Fiscal Quarters, Borrower shall pay a non-refundable fee in an amount
equal to the LIBOR Margin in effect on the first day of such Fiscal Quarter (a)
multiplied by the undrawn face amount of each Letter of Credit for each day
during such Fiscal Quarter, (b) divided by 360 ("Letter of Credit Fee"). The
Letter of Credit Fee shall be payable to the Administrative Agent in arrears,
for distribution to each Syndication Party (including the Letter of Credit Bank
in its role as a Syndication Party) proportionately according to their
respective Individual 3-Year Pro Rata Shares as calculated by the Administrative
Agent on the last day of each such period.

                   4.5.3    LC Issuance Fee. At the time of the issuance of each
Letter of Credit, Borrower shall pay to the Letter of Credit Bank a fee ("LC
Issuance Fee") pursuant to the terms and conditions of the Master LC Agreement.

                   4.5.4    Administrative Agent Fee. Effective upon the date
that there shall be two or more Syndication Parties hereunder (including the
Administrative Agent is such role), Borrower shall be obligated to pay to the
Administrative Agent an annual non-refundable fee ("Administrative Agent Fee")
in the amount of $5,000.00, prorated for the first such year based on the number
of full months elapsed subsequent to the Closing Date.

                   4.5.5    Origination Fee. A one-time, non-refundable, fee in
the amount of the Loan Origination Fee, such fee to be paid by Borrower to the
Administrative Agent on the Closing Date, for distribution to the Persons who
are Syndication Parties on such date proportionately according to their
respective Individual Sharing Percentage on

--------------------------------------------------------------------------------

such date. In the event that the Aggregate 3-Year Commitment is increased as
provided in Section 2.7 hereof, Borrower shall pay an additional fee in the
amount of $37,500.00 at the time of such increase.

        4.6     LIBOR Margin; Base Rate Margin; Commitment Fee . The LIBOR
Margin, the Base Rate Margin, and the Commitment Fee shall be determined
pursuant to the table below (expressed in basis points) based on the ratio of
the Consolidated Entities' Total Funded Debt to EBITDA ("Debt/EBITDA Ratio") as
of the immediately preceding Fiscal Quarter end. No later than the time required
under Subsection 9.2.2, Borrower shall provide the Administrative Agent with a
Compliance Certificate signed by a Responsible Officer of Borrower reporting,
and showing in detail the calculation of, the Debt/EBITDA Ratio as of such
Fiscal Quarter end (among other items). Subject to any corrections to such
Compliance Certificate required by the Administrative Agent based on an audit
thereof, the LIBOR Margin, Base Rate Margin, and the Commitment Fee shall be set
effective as of the date of the Administrative Agent's receipt of such
Compliance Certificate. In the event the Administrative Agent does not receive
such Compliance Certificate on or before the deadline therefor pursuant to
Subsection 9.2.2, the LIBOR Margin, Base Rate Margin, and the Commitment Fee
shall be set effective as of such deadline at Pricing Tier I until five (5)
Banking Days after such Compliance Certificate is received. No LIBOR interest
rate spread adjustments will be made to any LIBO Rate Loans during the LIBOR
Rate Period therefor. The initial LIBOR Margin, Base Rate Margin, and Commitment
Fee shall be determined on the basis of the Closing Compliance Certificate which
shall be delivered by Borrower at least three (3) Banking Days prior to the
initial 3-Year Advance, and any failure to deliver such required Closing
Compliance Certificate by Borrower shall result in the application of Pricing
Tier I below.

Pricing
Tier

--------------------------------------------------------------------------------

Total Funded
Debt/EBITDA

--------------------------------------------------------------------------------

LIBOR
Margin

--------------------------------------------------------------------------------

Base Rate
Margin

--------------------------------------------------------------------------------

Commitment
Fee

--------------------------------------------------------------------------------

I > 2.5:1 +300.0bps +50.0 bps 50 bps II >2.0:1 iU 2.5:1 +250.0bps +25.0 bps 50
bps III iU 2.0:1 +200.0 bps 0.0 bps 37.5 bps


ARTICLE 5.     PAYMENTS; FUNDING LOSSES

        5.1     Principal Payments. Principal owing under the 3-Year Notes and
3-Year Loan shall be payable in full on the 3-Year Maturity Date; provided that
if, at any time Borrower's ratio of Total Senior Debt to EBITDA exceeds 1.50 to
1.00 as of the last day of any Fiscal Quarter ("Conversion Date"), (a) the
outstanding balance owing under the 3-Year Notes and the 3-Year Loan on the
Conversion Date ("Conversion Balance") shall become due and payable in equal
quarterly payments determined by dividing the Conversion Balance by twenty (20),
with the first such payment due on the date which is thirty (30) days after such
Conversion Date and subsequent payments due on each quarterly anniversary of the
Conversion Date ("First Conversion Payment Date"), and the last such payment due
on the 3-Year Maturity Date, requiring a balloon payment on such date. In
addition, for the limited purpose of determining Borrower's ability to request,
and the obligation of the Syndication Parties to fund, 3-Year

--------------------------------------------------------------------------------

Advances on and after the Conversion Date, the Aggregate 3-Year Commitment shall
be reduced by the amount of the Conversion Balance (in addition to any reduction
applicable under Section 2.8). In the event that at any time from and after the
Conversion Date the outstanding balance of 3-Year Advances (including Committed
3- Year Advance), excluding the unpaid amount of the Conversion Balance, plus
the face amount of all outstanding Letters of Credit exceeds the Aggregate
3-Year Commitment as so reduced or as further reduced pursuant to Section 2.8,
Borrower shall make a Mandatory Prepayment in the amount of such excess on the
next Banking Day. Voluntary prepayments may be made only as provided in Section
5.5 hereof and Mandatory Prepayments must be made as provided above in this
Section and as provided in Section 5.6 hereof.

        5.2     Interest Payments. Interest shall be payable as follows: (a)
interest on Base Rate Loans shall be payable monthly in arrears on the first
Banking Day of the next month; (b) interest on LIBO Rate Loans shall be payable
on the last day of the LIBO Rate Period therefore, but no less frequently than
each three month anniversary of the first day of the applicable LIBO Rate
Period; and (c) in addition, interest on the 3-Year Loan then accrued and unpaid
shall be payable in full on the 3-Year Maturity Date.

        5.3     Application of Principal Payments. Principal payments and
prepayments shall be applied first to Base Rate Loans and then to LIBO Rate
Loans under the 3-Year Notes, as directed by Borrower in writing, or as
determined by the Administrative Agent in the absence of any such direction.
However, upon the occurrence and during the continuance of an Event of Default,
all principal payments shall be applied as the Administrative Agent in its sole
discretion shall determine, to fees, interest or principal indebtedness under
the 3-Year Notes, or to any other Bank Debt.

        5.4     Manner of Payment. All payments, including prepayments, that
Borrower is required or permitted to make under the terms of this Credit
Agreement shall be made to the Administrative Agent (a) in immediately available
federal funds, to be received no later than 1:00 P.M. (Eastern Time) of the date
on which such payment is due (or the following Banking Day if such date is not a
Banking Day) by wire transfer through Federal Reserve Bank, Kansas City, in
accordance with the Wire Instructions (as they may be changed by the
Administrative Agent from time to time by notice).

                   5.4.1    Payments to Be Free and Clear. All sums payable by
Borrower under this Credit Agreement and the other Loan Documents shall be paid
without setoff or counterclaim and free and clear of, and without any deduction
or withholding on account of, any tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of Borrower or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

--------------------------------------------------------------------------------

                   5.4.2    Grossing-up of Payments. If Borrower or any other
Person is required by law to make any deduction or withholding on account of any
such tax from any sum paid or payable by Borrower to the Administrative Agent or
any Syndication Party under any of the Loan Documents:

        (a)    Borrower shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as Borrower becomes
aware of it;

        (b)    Borrower shall pay any such tax when such tax is due, such
payment to be made (if the liability to pay is imposed on Borrower) for its own
account or (if that liability is imposed on the Administrative Agent or such
Syndication Party, as the case may be) on behalf of and in the name of the
Administrative Agent or such Syndication Party;

        (c)    the sum payable by Borrower in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, the Administrative Agent or such Syndication Party, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and

        (d)    within thirty (30) days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty (30)
days after the due date of payment of any tax which it is required by clause (b)
above to pay, Borrower shall deliver to the Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other authority;
provided that no such additional amount shall be required to be paid to any
Syndication Party under clause (c) above except to the extent that any change
after the date on which such Syndication Party became a Syndication Party in any
such requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date on which such Syndication Party became a
Syndication Party, in respect of payments to such Syndication Party

        5.5     Voluntary Prepayments. Borrower shall have the right to prepay
all or any part of the outstanding principal balance under the Notes at any time
in integral multiples of $500,000.00 (or the entire outstanding balance, if
less) and subject to a $500,000.00 minimum prepayment (or the entire outstanding
balance, if less), on any Banking Day; provided that in the event of prepayment
of any LIBO Rate Loan, whether voluntary or on account of acceleration (a)
Borrower must provide three (3) Banking Days notice to the Administrative Agent
prior to making such prepayment, and (b) Borrower must, at the time of making
such prepayment, pay all Funding Losses applicable to such prepayment. Principal
amounts paid or prepaid under the 3-Year Loan may be reborrowed under the terms
and conditions of this Credit Agreement;

--------------------------------------------------------------------------------

except for principal payments made on the Conversion Balance, which may not be
reborrowed.

        5.6     Mandatory Prepayments. In the event the sum of (x) the
outstanding principal under all 3-Year Loans; plus (y) the undrawn face amount
of all outstanding Letters of Credit; plus (z) the amount of all Committed
3-Year Advances, exceeds the Aggregate 3-Year Commitment, Borrower shall, within
one (1) Banking Day after receiving notice thereof from the Administrative Agent
make a prepayment on the 3- Year Loan in the amount of such excess. Borrower
shall also make mandatory prepayments as required under Section 5.1 hereof.

        5.7     Funding Losses. In the event of any payment of any LIBO Rate
Loans before the expiration of the applicable LIBO Rate Period, whether
voluntary or mandatory, and including on account of acceleration, Borrower must,
at the time of making such payment, pay all accrued but unpaid interest and all
Funding Losses applicable to such payment. "Funding Losses" shall be determined
on an individual Syndication Party basis as the amount which would result in
such Syndication Party being made whole (on a present value basis) for the
actual or imputed funding losses (including, without limitation, any loss, cost
or expense incurred by reason of obtaining, liquidating or employing deposits or
other funds acquired by such Syndication Party to fund or maintain such LIBO
Rate Loan) incurred by such Syndication Party as a result of such payment
(regardless of whether the Syndication Party actually funded with such
deposits); provided that such amount shall in no event be less than $300.00 with
respect to any Syndication Party. In the event of any such payment, each
Syndication Party which had funded the LIBO Rate Loan being paid shall, promptly
after being notified of such payment, send written notice ("Funding Loss
Notice") to the Administrative Agent by facsimile setting forth the amount of
attributable Funding Losses and the method of calculating the same. The
Administrative Agent shall notify Borrower orally or in writing of the amount of
such Funding Losses. A determination by a Syndication Party as to the amounts
payable pursuant to this Section shall be conclusive absent manifest error.

        5.8     Distribution of Principal and Interest Payments. The
Administrative Agent shall distribute payments of principal and interest among
the Syndication Parties in accordance with their respective Individual 3-Year
Pro Rata Share.


ARTICLE 6.     SECURITY

        6.1     Borrower's Assets. As security for the payment and performance
of all obligations of Borrower to the Administrative Agent and to all present
and future Syndication Parties, including but not limited to principal and
interest under the Notes, Hedging Obligations, Borrower's obligations under the
Master LC Agreement, fees, reimbursements, and all other Bank Debt or
obligations under any of the Loan Documents, Borrower has granted to, and shall
maintain for, the Administrative Agent, for the benefit of all present and
future Syndication Parties, subject to Permitted Encumbrances, a first priority
Lien (a) on all of its personal property, including, without limitation, (i)
equipment and fixtures, (ii) accounts, (iii) general intangibles,

--------------------------------------------------------------------------------

(iv) inventory, and (v) franchise agreements; and (b) on the Real Property
Interests (other than leasehold interests in real property), in each case now
owned or hereafter acquired, and all proceeds, products and accessions thereof
("Borrower Collateral"). Borrower shall execute and deliver to the
Administrative Agent the Security Documents to evidence and perfect the first
priority security interest of the Administrative Agent in the Borrower
Collateral, subject to Permitted Encumbrances, including any Security Documents
to create and/or perfect a security interest in Intellectual Property in the
event Borrower has, or in the future acquires, an interest in any Intellectual
Property; provided, however, that Borrower shall not be held liable or otherwise
responsible for the failure of any Security Document to perfect a security
interest in Intellectual Property. Borrower shall also (x) execute such further
security agreements, mortgages, deeds of trust, financing statements,
assignments or other documents as the Administrative Agent may reasonably
request, in form and substance as the Administrative Agent shall specify, to
establish, confirm, perfect, maintain the priority of, or provide notice of, the
Administrative Agent's Lien on the Borrower Collateral, subject to Permitted
Liens, and (y) deliver to the Administrative Agent such consents and estoppel
agreements as the Administrative Agent may reasonably request with respect to
all franchise agreements, management agreements, and similar agreements or
arrangements included within the Borrower Collateral. Borrower shall deliver to
the Administrative Agent possession of any instruments and certificated
securities included in the Borrower Collateral (duly endorsed to the
Administrative Agent's reasonable satisfaction) and any warehouse receipts or
similar documents needed to perfect the Administrative Agent's security interest
in the Borrower Collateral.

        6.2     Guaranty. The payment and performance of Borrower's obligations
under this Credit Agreement and all other Loan Documents to which it is a party
shall be guaranteed by each Guarantor, which shall execute a guaranty in form
and substance acceptable to the Administrative Agent ("Guaranty"). Each Guaranty
shall be secured by a first priority security interest, subject to Permitted
Encumbrances, in favor of the Administrative Agent, for the benefit of all
present and future Syndication Parties in all of such Guarantor's real property
(other than leasehold interests in real property) and personal property
("Guarantor Collateral").


ARTICLE 7.     REPRESENTATIONS AND WARRANTIES

        To induce the Syndication Parties to make 3-Year Advances and to induce
the Letter of Credit Bank to issue Letters of Credit, and recognizing that the
Syndication Parties, the Letter of Credit Bank, and the Administrative Agent are
relying thereon, Borrower represents and warrants as follows:

        7.1     Organization, Good Standing, Etc. Borrower: (a) is duly
organized, validly existing, and in good standing under the laws of its state of
incorporation; (b) is duly qualified to do business and is in good standing in
each jurisdiction in which the transaction of its business makes such
qualification necessary, except to the extent that the failure to so qualify has
not resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect; and (c) has all authority and all requisite corporate

--------------------------------------------------------------------------------

and legal power to own and operate its assets and to carry on its business, and
to enter into and perform the Loan Documents to which it is a party.

        7.2     Corporate Authority, Due Authorization. Borrower has taken all
corporate action necessary to execute, deliver and perform its obligations under
the Loan Documents to which it is a party and to pay off the Existing Refinance
Debt.

        7.3     Litigation. Except as described on Exhibit 7.3 hereto, there are
no pending legal or governmental actions, proceedings or investigations to which
Borrower is a party or to which any property of Borrower is subject that could
reasonably be expected to result in a Material Adverse Effect and, to Borrower's
knowledge, no such actions or proceedings are overtly threatened or contemplated
by any Governmental Authority or any other Person.

        7.4     No Violations. The execution, delivery and performance of its
obligations under the Loan Documents will not: (a) violate any provision of
Borrower's Organization Documents, or any law, rule, regulation (including,
without limitation, Regulations T, U, and X of the Board of Governors of the
Federal Reserve System), or any judgment, order or ruling of any court or
governmental agency; (b) violate, require consent under (except such consent as
has been obtained), conflict with, result in a breach of, constitute a default
under, or with the giving of notice or the expiration of time or both,
constitute a default under, any Material Agreement; or (c) violate, conflict
with, result in a breach of, constitute a default under, or result in the loss
of, or restriction of rights under, any Required License or any order, law,
rule, or regulation under or pursuant to which any Required License was issued
or is maintained ("Licensing Laws").

        7.5     Binding Agreement. Each of the Loan Documents to which Borrower
is a party is the legal, valid and binding obligation of Borrower, enforceable
in accordance with its terms, subject only to limitations on enforceability
imposed by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting creditors' rights generally and by general principles of
equity.

        7.6     Compliance with Laws. Borrower is in compliance with all
federal, state, and local laws, rules, regulations, ordinances, codes and
orders, including without limitation all Environmental Laws and all Licensing
Laws, with respect to which noncompliance could reasonably be expected to result
in a Material Adverse Effect.

        7.7     State of Formation; Name; Principal Place of Business. Borrower
is a corporation formed under the laws of the State of Minnesota. Borrower's
corporate name was originally "Champps of Minnetonka, Inc.", and was changed on
February 14, 1994 to "Champps Entertainment, Inc." and on July 27, 1999 to
"Champps Operating Corporation". Borrower's corporate name has not been changed
since July 27, 1999. Borrower's place of business, or chief executive office if
it has more than one place of business, and the place where the records required
by Section 9.1 hereof are kept, is located at 10375 Park Meadows Drive, Suite
560, Littleton, Colorado 80124.

--------------------------------------------------------------------------------

        7.8     Payment of Taxes. Borrower has filed all required federal, state
and local tax returns and has paid all taxes as shown on such returns as they
have become due, and has paid when due all other taxes, assessments or
impositions levied or assessed against Borrower or its business or properties,
except where subject to a Good Faith Contest or where the failure to make such
filing or payment could not reasonably be expected to result in a Material
Adverse Effect.

        7.9     Licenses and Approvals. Borrower has ownership of, or license to
use, or has been issued all franchises, certificates, approvals, permits,
authorities, agreements, and licenses which are used or necessary to permit it
to own its properties and to conduct the business as presently being conducted
as to which the termination or revocation thereof could reasonably be expected
to result in a Material Adverse Effect (collectively "Required Licenses"). Each
Required License is in full force and effect, and there is no outstanding notice
of cancellation or termination or, to Borrower's knowledge, any overtly
threatened cancellation or termination in connection therewith, nor has an event
occurred with respect to any Required License which, with the giving of notice
or passage of time or both, could reasonably be expected to result in the
revocation or termination thereof or otherwise in any impairment of Borrower's
rights with respect thereto, which impairment could reasonably be expected to
result in Material Adverse Effect. No consent, permission, authorization, order,
or license of any governmental authority, is necessary in connection with the
execution, delivery, performance, of the Loan Documents to which Borrower is a
party except such as have been obtained and are in full force and effect. Each
Required License in existence as of the Closing Date is identified on Exhibit
7.9 hereto.

        7.10     Employee Benefit Plans. Exhibit 7.10 sets forth as of the
Closing Date a true and complete list of each Borrower Benefit Plan that is
maintained by Borrower or any of its Subsidiaries or in which Borrower or any of
its Subsidiaries participates or to which Borrower or any of its Subsidiaries is
obligated to contribute, in each case as of the Closing Date. Borrower and its
Subsidiaries are in compliance with the provisions of the Employee Retirement
Income Security Act of 1974, as amended, and the regulations thereunder
("ERISA") to the extent applicable to them and to the extent that the failure to
comply could reasonably be expected to result in a Material Adverse Effect, and
have not received any notice to the contrary from the Pension Benefit Guaranty
Corporation ("PBGC").

        7.11     Equity Investments. As of the Closing Date, Borrower does not
own any stock or other voting or equity interest, directly or indirectly, in any
Person, except for investments permitted under Section 10.8 hereof.

        7.12     Title to Real and Personal Property. Borrower has good and
marketable title to, or valid leasehold interests in, all of its material
properties and assets, real and personal, including the properties and assets
and leasehold interests reflected in the financial statements of Borrower
referred to in Section 7.13 hereof and including the Real Property Interests,
except (a) any properties or assets disposed of in the ordinary course of
business, and (b) for defects in title and encumbrances which could not
reasonably be expected to result in a Material Adverse Effect; and none of the

--------------------------------------------------------------------------------

properties of Borrower are subject to any Lien, except for Permitted
Encumbrances. All such property is in good operating condition and repair,
ordinary wear and tear excepted, and suitable in all material respects for the
purposes for which it is being utilized except where their failure to be in good
operating condition could not reasonably be expected to result in a Material
Adverse Effect. All of the leases of Borrower which constitute Material
Agreements are in full force and effect.

        7.13     Financial Statements. The consolidated and consolidating
balance sheet of Consolidated Entities as of June 30, 2003, and the related
consolidated and consolidating statements of net proceeds, cash flows and
shareholders' equity for the Fiscal Year then ended, and the accompanying
footnotes, together with the unqualified opinion thereon, dated August 15, 2003
of KPMG, LLP, independent certified public accountants, copies of which have
been furnished to the Administrative Agent and the Syndication Parties, fairly
present in all material respects the financial condition of Consolidated
Entities as at such dates and the results of the operations of Consolidated
Entities for the periods covered by such statements, all in accordance with GAAP
consistently applied, subject to the absence of footnotes and normal year-end
adjustments. Since September 30, 2003 there has been no material adverse change
in the financial condition, results of operations, business or prospects of
Consolidated Entities. As of the Closing Date, there are no liabilities of
Consolidated Entities, fixed or contingent, which are material but are not
reflected in the financial statements of Consolidated Entities referred to above
or referred to in the notes thereto, other than liabilities arising in the
ordinary course of business since December 28, 2003 or which are otherwise
expressly permitted by this Credit Agreement.

        7.14     Environmental Compliance. Borrower has obtained all permits,
licenses and other authorizations which are required under all applicable
Environmental Laws, except to the extent failure to have any such permit,
license or authorization could not reasonably be expected to result in a
Material Adverse Effect. Borrower is in compliance with all Environmental Laws
and the terms and conditions of the required permits, licenses and
authorizations, and is also in compliance with all other limitations,
restrictions, obligations, schedules and timetables contained in those
Environmental Laws or contained in any plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent, in each case, failure to comply has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.

        7.15     Fiscal Year. Each Fiscal Year of Borrower ends on the Sunday
closest to June 30 of each calendar year and begins on the following day.

        7.16     Material Agreements. As of the Closing Date, Borrower is not a
party to any agreement, the termination or breach of which could reasonably be
expected to result in a Material Adverse Effect other than those agreements set
forth in Exhibit 1.57 hereto. Neither Borrower nor, to Borrower's knowledge, any
other party to any agreement, the termination or breach of which, based upon
Borrower's knowledge as of the date of making any representation with respect
thereto, could reasonably be expected to result in a Material Adverse Effect, is
in default thereunder, and no facts

--------------------------------------------------------------------------------

exist which with the giving of notice or the passage of time, or both, would
constitute such a default.

        7.17     Regulations U and X. No portion of any 3-Year Advance will be
used for the purpose of purchasing, carrying, or making loans to finance the
purchase of, any "margin security" or "margin stock" as such terms are used in
Regulations U or X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.

        7.18     Intellectual Property. Exhibit 7.18 hereto sets forth a
complete and accurate list of all patents, trademarks, trade names, service
marks and copyrights, and all applications for any of the foregoing that are
owned by Borrower and are registered with any federal or state governmental
authority (collectively, "Intellectual Property") and all licenses thereof,
showing as of the date hereof the jurisdiction in which registered, the
registration number, the date of registration and the expiration date or, if
registration is not yet complete, the date of the application therefor and the
application number and title, if any, and listing any licenses thereof. Borrower
is not a licensee under any written license for any patent, trademark, trade
name, service mark or copyright other than shrinkwrap licenses for
"off-the-shelf" software used by Borrower in the conduct of its business.
Borrower owns or licenses all Intellectual Property that it utilizes in its
business as presently being conducted except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect on Borrower.
The Intellectual Property registrations are in full force and effect, and
Borrower has taken or caused to be taken all action, necessary to maintain the
Intellectual Property registrations in full force and effect and has not taken
or failed to take or cause to be taken any action which, with the giving of
notice, or the expiration of time, or both, could result in any such
Intellectual Property registrations being revoked, invalidated, modified, or
limited, except where taking such action or failing to take such action could
not reasonably be expected to result in a Material Adverse Effect.

        7.19     No Default on Outstanding Judgments or Orders. Borrower has
satisfied all judgments and Borrower is not in default with respect to any
judgment, writ, injunction, decree, rule or regulation of any court, arbitrator
or federal, state, municipal or other Governmental Authority, commission, board,
bureau, agency or instrumentality, domestic or foreign, except to the extent
such failure to satisfy any or all such judgments or to be in such a default has
not resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.

        7.20     No Default in Other Agreements. Borrower is not a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any certificate of incorporation or corporate
restriction that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. Borrower is not in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument where such failure to
perform, observe or fulfill has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

--------------------------------------------------------------------------------

        7.21     Governmental Regulation. Borrower is not subject to regulation
under the Public Utility Holding Company Act of 1935, the Investment Company Act
of 1940, or any statute or regulation, in each case, limiting its ability to
incur indebtedness for money borrowed as contemplated hereby.

        7.22     Labor Matters and Labor Agreements. Except as set forth in
Exhibit 7.22 hereto: (a) There are no collective bargaining agreements or other
labor agreements covering any employees of Borrower or any Subsidiary the
termination, cessation, or breach of which could reasonably be expected to
result in a Material Adverse Effect, and a true and correct copy of each such
agreement will be furnished to the Administrative Agent upon its written request
from time to time; (b) There is no organizing activity involving Borrower
pending or, to Borrower's knowledge, threatened by any labor union or group of
employees; (c) There are, to Borrower's knowledge, no representation proceedings
pending or threatened with the National Labor Relations Board, and no labor
organization or group of employees of Borrower has made a pending demand for
recognition; (d) There are no complaints or charges against Borrower pending or,
to Borrower's knowledge overtly threatened to be filed with any federal, state,
local or foreign court, governmental agency or arbitrator based on, arising out
of, in connection with, or otherwise relating to the employment or termination
of employment by Borrower of any individual; (e) There are no strikes or other
labor disputes against Borrower that are pending or, to Borrower's knowledge,
threatened; and (f) Hours worked by and payment made to employees of Borrower or
any Subsidiary have not been in violation of the Fair Labor Standards Act (29
U.S.C.ss. 201 et seq.) or any other applicable law dealing with such matters.
The representations made in clauses (b) through (f) of this Section are made
with respect to those occurrences described which, considered in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

        7.23     Borrower Operated Restaurants: The location of each restaurant
operated by Borrower as of the Closing Date ("Existing Borrower Restaurants") is
shown on Exhibit 7.23 hereto.

        7.24     Franchised Restaurants: The location and name of the franchisee
of each restaurant operated as of the Closing Date by Persons other than
Borrower under an agreement pursuant to which Borrower allows such Persons to
operate a restaurant using concepts and ideas, and including names and logos,
owned and/or developed by Borrower ("Franchise Agreement") with Borrower
("Existing Franchise Restaurants") is shown on Exhibit 7.24 hereto.

        7.25     Solvency. After giving effect to the consummation of the 3-Year
Loans to be made under this Credit Agreement as of the date this representation
is given, Borrower (a) will be able to pay its debts as they become due, (b)
will have funds and capital sufficient to carry on its business and all
businesses in which it is about to engage, and (c) will own property in the
aggregate having a value both at fair valuation and at fair saleable value in
the ordinary course of Borrower's business greater than the amount required to
pay its Indebtedness, including for this purpose unliquidated, contingent, and
disputed claims.

--------------------------------------------------------------------------------

        7.26     Disclosure. The representations and warranties contained in
this Article 7 and in the other Loan Documents and in any financial statements
provided to the Administrative Agent do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make such
representations or warranties not misleading; and all projections provided to
the Administrative Agent were prepared in good faith based on reasonable
assumptions.


ARTICLE 8.     CONDITIONS TO ADVANCES

        8.1     Conditions to Closing. The obligation of the Syndication Parties
to make the initial 3-Year Advance hereunder and the obligation of the Letter of
Credit Bank to issue Letters of Credit is subject to satisfaction, in the sole
discretion of the Administrative Agent and the Syndication Parties, of each of
the following conditions precedent:

                   8.1.1    Loan Documents. The Administrative Agent shall have
received duly executed originals of the Loan Documents.

                   8.1.2    Lien Searches; Financing Statements; Title
Insurance; Survey. The Administrative Agent shall have received: searches of
appropriate filing offices dated no more than thirty (30) days prior to the
Closing Date showing that (a) no state or federal tax liens have been filed
which remain in effect against Borrower, Guarantor, any of the Borrower
Collateral, or any of the Guarantor Collateral; and (b) except with respect to
Permitted Encumbrances, no financing statements have been filed by any Person
except to perfect the security interests required by this Credit Agreement,
which remain in effect against (i) Borrower or any of the Borrower Collateral or
Borrower's other assets, or (ii) Guarantor or any of the Guarantor Collateral;
(c) all financing statements necessary to perfect the security interests in the
Borrower Collateral and the Guarantor Collateral granted to the Administrative
Agent under the Loan Documents have been filed or recorded, to the extent such
security interests are capable of being perfected by such filing and/or
recording, provided that Borrower shall, as soon as reasonably available,
provide to the Administrative Agent the following information with respect to
all restaurants operated by Borrower or any Guarantor (i) the legal descriptions
of the parcel of real property upon which such restaurant is operated, and (ii)
the name of a record owner of such parcel of real property (or in lieu thereof,
proof that Borrower or Guarantor, as applicable, has an interest of record
therein), and provided further that Borrower shall not be in default under this
clause (c) of this Section so long as on or before September 15, 2004 either (A)
such information is provided with respect to at least seventy five percent
(75.0%) of the locations at which Borrower and each Guarantor operate
restaurants as of such date, or (B) such information is provided with respect to
less than seventy five percent (75.0%), but at least fifty percent (50.0%) of
the locations at which Borrower and each Guarantor operate restaurants as of
such date and Borrower pays the Administrative Agent a fee in the amount of
$5,000.00, or (C) such information is provided with respect to less than fifty
percent (50.0%) of the locations at which Borrower and each Guarantor operate
restaurants as of such date and Borrower pays the Administrative Agent a fee in
the amount of $10,000.00; and (d) all of the Loan Documents required to be
recorded or

--------------------------------------------------------------------------------

filed to perfect the security interests and liens granted therein in the
Borrower Collateral and the Guarantor Collateral shall be so recorded and filed.
In addition, in connection with all real property included in the Borrower
Collateral or the Guarantor Collateral in which Borrower or Guarantor, as
applicable, has a fee interest, Borrower shall have provided the Administrative
Agent with: (x) a mortgagees' title insurance policy in Standard ALTA form
("Title Policy") from an insurer acceptable to the Administrative Agent ("Title
Insurer") insuring the lien in favor of the Administrative Agent, on behalf of
the Syndication Parties, as a first priority lien on each such parcel of real
property, subject only to Permitted Encumbrances, and (i) in such amount as the
Administrative Agent shall require, (ii) deleting the standard printed
exceptions (including exceptions for mechanics liens and exceptions based on
lack of adequate survey) and the gap exception, (iii) containing only such
exceptions to title as are reasonably acceptable to the Administrative Agent,
(iv) providing access coverage, and (v) containing such other endorsements as
the Administrative Agent may reasonably require (but in any event including the
following endorsements: revolving credit), and (y) surveys, which surveys, the
certifications thereon, and all information contained therein, shall be
reasonably acceptable to the Administrative Agent, and shall contain a legal
description and shall, at a minimum, show the location of all structures,
visible utilities, fences, hedges, or walls on the parcel, any conflicting
boundary evidence or visible encroachments, and all easements, underground
utilities, and tunnels for which properly recorded evidence is available.

                   8.1.3    Approvals. The Administrative Agent shall have
received evidence satisfactory to it that all consents and approvals of
governmental authorities and third parties which are necessary for, or required
as a condition of the validity and enforceability of, the Loan Documents to
which it is a party.

                   8.1.4    Good Standing; Organizational Documents - Borrower.
The Administrative Agent shall have received: (a) good standing certificate (or
equivalent), dated no more than thirty (30) days prior to the Closing Date, for
Borrower from the Secretary of State (or equivalent office) of its state of
incorporation; and (b) a copy of the Organization Documents of Borrower
certified by the Secretary of State (or equivalent office) of its state of
incorporation.

                   8.1.5    Good Standing; Organizational Documents - Guarantor.
The Administrative Agent shall have received: (a) good standing certificate (or
equivalent), dated no more than thirty (30) days prior to the Closing Date, for
Guarantor from the Secretary of State (or equivalent office) of its state of
incorporation; and (b) a copy of the Organization Documents of Guarantor
certified by the Secretary of State (or equivalent office) of its state of
incorporation.

                   8.1.6    Evidence of Insurance. Borrower shall have provided
the Administrative Agent with insurance certificates and such other evidence, in
form and substance satisfactory to the Administrative Agent, of all insurance
required to be maintained by it under the Loan Documents.

--------------------------------------------------------------------------------

                   8.1.7    Lombard Restaurant Appraisal. Borrower shall have
provided the Administrative Agent with an appraisal of the Lombard Restaurant,
in form and substance satisfactory to the Administrative Agent, from an ARA or
MAI certified appraiser with a General Certification from the State in which the
property being appraised is located.

                   8.1.8    Subordinated Debt. Borrower shall provide to the
Administrative Agent copies of all documents relating to any Subordinated Debt
and shall execute and deliver (or, as applicable, cause Guarantor to execute and
deliver) to the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, a subordination agreement with respect to each lender of
Subordinated Debt.

                   8.1.9    Appointment of Agent for Service. The Administrative
Agent shall have received evidence satisfactory to the Administrative Agent that
Borrower and Guarantor have each appointed CT Corporation (or other Person
reasonably acceptable to the Administrative Agent) to serve as their respective
agent for service of process at such agent's Denver, Colorado office, and that
CT Corporation (or other acceptable Person) has executed its written acceptance
of such appointment.

                   8.1.10    No Material Change. No change shall have occurred
in the condition, financial or otherwise, or operations of Borrower or Guarantor
since September 30, 2003 which could reasonably be expected to result in a
Material Adverse Effect.

                   8.1.11    Fees and Expenses. Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available federal funds
all fees set forth in Section 4.5 hereof and any other fees owing to the
Administrative Agent or the Syndication Parties which are due on the Closing
Date.

                   8.1.12    Opinion of Counsel. Borrower and Guarantor shall
each have provided a favorable opinion of their respective counsel addressed to
the Administrative Agent and each of the present and future Syndication Parties,
covering such matters as the Administrative Agent may reasonably require.

                   8.1.13    Evidence of Corporate Action - Borrower. The
Administrative Agent shall have received in form and substance satisfactory to
the Administrative Agent: (a) documents evidencing all corporate action taken by
Borrower to authorize (including the specific titles of the persons authorized
to so act (each an "Authorized Officer")) the execution, delivery and
performance of the Loan Documents to which it is a party, certified to be true
and correct by Borrower's corporate Secretary; and (b) a certificate of
Borrower's corporate Secretary, dated the Closing Date, certifying the names and
true signatures of the Authorized Officers.

                   8.1.14    Evidence of Corporate Action - Guarantor. The
Administrative Agent shall have received in form and substance satisfactory to
the Administrative Agent: (a) documents evidencing all corporate action taken by
Guarantor to authorize (including the specific titles of the persons authorized
to so act (each an "Authorized

--------------------------------------------------------------------------------

Guarantor Officer")) the execution, delivery and performance of the Loan
Documents to which it is a party, certified to be true and correct by
Guarantor's corporate Secretary; and (b) a certificate of Guarantor's corporate
Secretary, dated the Closing Date, certifying the names and true signatures of
the Authorized Guarantor Officers.

                   8.1.15    Compliance Certificate. Borrower shall have
provided to the Administrative Agent a Compliance Certificate effective as of
December 28, 2003 showing compliance with the financial covenants contained in
Section 9.12 hereof and otherwise satisfactory to the Administrative Agent
("Closing Compliance Certificate").

                   8.1.16    Further Assurances. Borrower shall have provided
and/or executed and delivered to the Administrative Agent such further
documents, in form and substance satisfactory to the Administrative Agent, that
Borrower is to execute and/or deliver pursuant to the terms of the Loan
Documents or as the Administrative Agent may reasonably request.

                   8.1.17    Payoff and Cancellation of Existing Refinance Debt.
Proof satisfactory to the Administrative Agent of the payment in full of all
amounts owing under the Existing Refinance Debt the release of all liens in
connection therewith.

        8.2     Conditions to Advance. The Syndication Parties' obligation to
fund each 3-Year Advance, is subject to (a) receipt by the Administrative Agent
of a telephonic notice and/or a properly completed written Borrowing Notice, in
accordance with the requirements of Section 2.3 hereof, and (b) the
satisfaction, in the sole discretion of the Administrative Agent, of each of the
following conditions precedent, and each request by Borrower for a 3-Year
Advance shall constitute a representation by Borrower, upon which the
Administrative Agent and Syndication Parties may rely, that the conditions set
forth in this Section have been satisfied and that the amount of the 3-Year
Advance does not exceed the limits set forth in Article 2 hereof. In addition,
the obligation of the Letter of Credit Bank to issue Letters of Credit, is
subject to (x) receipt by the Administrative Agent of a properly completed LC
Request, in accordance with the requirements of Section 3.1 hereof, and (y) the
satisfaction, in the sole discretion of the Administrative Agent, of each of the
following conditions precedent, and each request by Borrower for a Letter of
Credit shall constitute a representation by Borrower, upon which the
Administrative Agent, the Syndication Parties, and the Letter of Credit Bank may
rely, that the conditions set forth in this Section have been satisfied and that
the face amount of the Letter of Credit does not exceed the limits set forth in
Article 3 hereof.

                   8.2.1    Default. As of the Advance Date or Letter of Credit
issuance date, no Event of Default or Potential Default shall have occurred and
be continuing, and the disbursing of the amount of the 3-Year Advance requested,
or the issuance of the Letter of Credit, as applicable, shall not result in an
Event of Default or Potential Default.

                   8.2.2    Representations and Warranties. The representations
and warranties of Borrower herein, except those representations and warranties
expressly made only as

--------------------------------------------------------------------------------

of the Closing Date, shall be true and correct in all material respects on and
as of the date on which the 3-Year Advance is to be made, or the Letter of
Credit issued, as though made on such date.


ARTICLE 9.     AFFIRMATIVE COVENANTS

        From and after the date of this Credit Agreement and until the Bank Debt
is indefeasibly paid in full, all Letters of Credit have expired or been fully
drawn, the Letter of Credit Bank has no obligation to issue further Letters of
Credit, and the Syndication Parties have no obligation to make any 3-Year
Advance, and to induce the Syndication Parties to make 3-Year Advances and to
induce the Letter of Credit Bank to issue Letters of Credit, and recognizing
that the Syndication Parties, the Letter of Credit Bank, and the Administrative
Agent are relying thereon, Borrower agrees that it will observe and comply with
the following covenants for the benefit of the Administrative Agent, the Letter
of Credit Bank, and the Syndication Parties:

        9.1     Books and Records. Borrower shall at all times keep proper books
of record and account, in which correct and complete entries shall be made of
all its dealings, in accordance with GAAP.

        9.2     Reports and Notices. Borrower shall provide to the
Administrative Agent the following reports, information and notices:

                   9.2.1    Annual Financial Statements. As soon as available,
but in no event later than one hundred and twenty (120) days after the end of
any Fiscal Year of Borrower occurring during the term hereof, one copy of the
audit report for such year and the accompanying financial statements for
Consolidated Entities on a consolidated and consolidating basis (including all
footnotes thereto), including a consolidated and consolidating: (a) balance
sheet; (b) statement of net proceeds; (c) statement of shareholders' equity; and
(d) statement of cash flows, showing in comparative form the figures for the
previous Fiscal Year, all in reasonable detail, prepared in conformance with
GAAP consistently applied and certified by KPMG, LLP, or other independent
public accountants of nationally recognized standing selected by Consolidated
Entities and reasonably satisfactory to the Administrative Agent, and to be
accompanied by a copy of the management letter of such accountants addressed to
the board of directors of each of the Consolidated Entities related to such
annual audit, and a copy of all notes and schedules relating to such financial
statements. Such annual financial statements required pursuant to this
Subsection shall be accompanied by a Compliance Certificate signed by Borrower's
Chief Financial Officer, corporate treasurer, or other officer of Borrower
acceptable to the Administrative Agent.

                   9.2.2    Quarterly Financial Statements. As soon as available
but in no event more than forty-five (45) days after the end of each Fiscal
Quarter, the following internally prepared unaudited financial statements
prepared in accordance with GAAP consistently applied with respect to
Consolidated Entities on a consolidated and consolidating basis: (a) a condensed
statement of net income; (b) a condensed balance sheet; (c) if requested by the
Administrative Agent, a condensed statement of cash

--------------------------------------------------------------------------------

flows; and (d) such other statements as the Administrative Agent may reasonably
request. Such financial statements required pursuant to this Subsection with
respect to the first, second, and third Fiscal Quarters shall be accompanied by
a Compliance Certificate signed by Borrower's Chief Financial Officer, corporate
treasurer, or other officer of Borrower acceptable to the Administrative Agent.
Notwithstanding the foregoing provisions of this Subsection, in the event, and
during the time, that, pursuant to the provisions of Subsection 9.12.3 hereof,
the Total Senior Debt to EBITDA ratio is required to be measured monthly,
Borrower shall, in addition to the requirements of Subsection 9.2.3 hereof,
provide the financial statements described in this Subsection and also the
Compliance Certificate signed by a representative of Borrower as provided above,
as soon as available but in no event more than thirty (30) days after the end of
each month.

                   9.2.3    Monthly Financial Statements. As soon as available
but in no event more than thirty (30) days after the end of each month,
internally prepared unaudited financial statements in the form of Exhibit 9.2.3
hereto, prepared in accordance with GAAP consistently applied with respect to
the operations of each individual restaurant operated by the Consolidated
Entities.

                   9.2.4    Notice of Default. As soon as the existence of any
Event of Default or Potential Default becomes known to any officer of Borrower,
prompt written notice of such Event of Default or Potential Default, the nature
and status thereof, and the action being taken or proposed to be taken with
respect thereto.

                   9.2.5    ERISA Reports. As soon as possible and in any event
within twenty (20) days after Borrower knows or has reason to know that any
Reportable Event or Prohibited Transaction has occurred with respect to any Plan
or that the PBGC or Borrower has instituted or will institute proceedings under
Title IV of ERISA to terminate any Plan, or that Borrower or any ERISA Affiliate
has completely or partially withdrawn from a Multi-employer Plan, or that a Plan
which is a Multi-employer Plan is in reorganization (within the meaning of
Section 4241 of ERISA), is insolvent (within the meaning of Section 4245 of
ERISA) or is terminating, a certificate of the Chief Financial Officer or
corporate treasurer of Borrower setting forth details as to such Reportable
Event or Prohibited Transaction or Plan termination or withdrawal or
reorganization or insolvency and the action Borrower proposes to take with
respect thereto, provided, however, that notwithstanding the foregoing, no
reporting is required under this Subsection unless the matter(s), individually
or in the aggregate, result, or could be reasonably expected to result, in
aggregate obligations or liabilities of Borrower in excess of $2,000,000.00.

                   9.2.6    Notice of Litigation. Promptly after the
commencement thereof, notice of all actions, suits, arbitration and any other
proceedings before any Governmental Authority, affecting Borrower which, if
determined adversely to Borrower, could reasonably be expected to require
Borrower to have to pay or deliver assets having a value of $2,000,000.00 or
more (whether or not the claim is covered by insurance) or could reasonably be
expected to result in a Material Adverse Effect.

--------------------------------------------------------------------------------

                   9.2.7    Notice of Material Adverse Effect. Promptly after
Borrower obtains knowledge thereof, notice of any matter which, alone or when
considered together with other matters, has resulted, or could reasonably be
expected to result, in a Material Adverse Effect.

                   9.2.8    Notice of Environmental Proceedings. Without
limiting the provisions of Subsection 9.2.6 hereof, promptly after Borrower's
receipt thereof, notice of the receipt of all pleadings, orders, complaints,
indictments, or other communication alleging a condition that may require
Borrower to undertake or to contribute to a cleanup or other response under
Environmental Regulations, or which seeks penalties, damages, injunctive relief,
or criminal sanctions related to alleged violations of such laws, or which
claims personal injury or property damage to any person as a result of
environmental factors or conditions and which, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect.

                   9.2.9    Regulatory and Other Notices. Promptly after
Borrower's receipt thereof, copies of any notices or other communications
received from any Governmental Authority with respect to any matter or
proceeding the effect of which could reasonably be expected to result in a
Material Adverse Effect.

                   9.2.10    Adverse Action Regarding Required Licenses and
Intellectual Property. Promptly after Borrower learns that any petition, action,
investigation, notice of violation or apparent liability, notice of forfeiture,
order to show cause, complaint or proceeding is pending, or, to the best of
Borrower's knowledge, overtly threatened, to seek to revoke, cancel, suspend,
modify, or limit any of the Required Licenses or any of the Intellectual
Property, prompt written notice thereof if such revocation, cancellation,
suspension, modification, or limit could reasonably be expected to result in a
Material Adverse Effect. Borrower shall contest any such action in a Good Faith
Contest.

                   9.2.11    Opening and/or Closure of Restaurants. At least
thirty (30) days before opening any new restaurant to be operated by Borrower,
as permitted by Section 10.13 hereof, or closing any restaurant being operated
by Borrower, Borrower shall (a) provide written notification to the
Administrative Agent, specifying the location (by street and legal description);
and (b) if the notification is in respect of a new restaurant to be opened, the
start-up costs associated with the opening of such restaurant which will be
taken into account in determining EBITDA for the applicable period.

                   9.2.12    New or Terminated Franchise Restaurants. At least
thirty (30) days before (a) executing a Franchise Agreement pursuant to which
Borrower grants to a Person other than Borrower a franchise to operate a
restaurant, or (b) closing any restaurant being operated by a Person other than
Borrower pursuant to a Franchise Agreement, Borrower shall (x) provide written
notification to the Administrative Agent, specifying the location (by street and
legal description); and (y) the name of the Person who will operate, or who had
operated, such restaurant.

                   9.2.13    Annual Projections. Before the end of each Fiscal
Year, a written copy of Consolidated Entities' projections showing financial
statement forecasts as of

--------------------------------------------------------------------------------

the first day of the next Fiscal Year ("Annual Operating Plan"), including a
consolidated and consolidating: (a) statement of net proceeds; (b) balance
sheet; and (c) statement of cash flows, and assumptions used in preparing the
projections. In addition, no later than ninety (90) days after the start of each
Fiscal Year, a consolidated and consolidating: (a) statement of net proceeds;
(b) balance sheet; (c) and statement of cash flows for a period covering a
minimum of one (1) year beyond the period covered by such Annual Operating Plan.

                   9.2.14    Additional Information. With reasonable promptness,
such other information respecting the condition or operations, financial or
otherwise, of Borrower as the Administrative Agent or any Syndication Party may
from time to time reasonably request.

        9.3     Maintenance of Existence and Qualification. Borrower shall
maintain its corporate existence in good standing under the laws of its state of
organization. Borrower will qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is necessary in
view of its business, operations and properties except where the failure to so
qualify has not resulted, and could not reasonably be expected to result, in a
Material Adverse Effect.

        9.4     Compliance with Legal Requirements and Agreements. Borrower
shall: (a) comply with all laws, rules, regulations and orders applicable to
Borrower or its business unless such failure to comply is the subject of a Good
Faith Contest; and (b) comply with all agreements, indentures, mortgages, and
other instruments to which it is a party or by which it or any of its property
is bound; provided, however, that the failure of Borrower to comply with this
Section in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute an Event of Default unless such failure
could reasonably be expected to result in a Material Adverse Effect.

        9.5     Compliance with Environmental Laws. Without limiting the
provisions of Section 9.4 of this Credit Agreement, Borrower shall comply in all
material respects with, and take all reasonable steps necessary to cause all
persons occupying or present on any properties owned or leased by Borrower to
comply with, all Environmental Regulations, the failure to comply with which
could reasonably be expected to result in a Material Adverse Effect or unless
such failure to comply is the subject of a Good Faith Contest.

        9.6     Taxes. Borrower shall pay or cause to be paid when due all
taxes, assessments, and other governmental charges upon it, its income, its
sales, its properties, and federal and state taxes withheld from its employees'
earnings, except (a) where the failure to pay such taxes, assessments, or other
governmental charges could not reasonably be expected to result in a Material
Adverse Effect, or (b) where such taxes, assessments, or other governmental
charges are the subject of a Good Faith Contest and Borrower has established
adequate reserves therefor in accordance with GAAP.

--------------------------------------------------------------------------------

        9.7      Insurance. Borrower shall (or cause Parent to), except to the
extent that it is be self insured upon the prior written approval of the
Administrative Agent, keep all of its insurable property insured at all times by
reputable insurance carriers, against such risks, in amounts, and with
deductibles or maximum payouts customarily carried by entities in similar lines
of business. Borrower shall also (or cause Parent to) maintain fidelity coverage
(including employee dishonesty) on such officers and employees and in such
amounts as customarily carried by corporations engaged in comparable businesses
and comparably situated. Borrower shall provide to the Administrative Agent on
the Closing Date (a) proof that it has adequate reserves to the extent that it
is self insured; and/or (b) certificates of insurance evidencing all insurance
referred to in this Section. Borrower agrees to pay (or cause Parent to pay) all
premiums on such insurance as they become due, and to give the Administrative
Agent, at the time it provides the annual financial statements as required under
Subsection 9.2.1 hereof, satisfactory written evidence of renewal of all such
policies with premiums paid, or proof of the maintenance of adequate reserves to
the extent that it is self insured. Borrower agrees that it will not permit any
condition to exist which would wholly or partially invalidate any insurance
required by this Section if the invalidating of such insurance could reasonably
be expected to result in a Material Adverse Effect.

        9.8      Maintenance of Properties. Borrower shall maintain, keep and
preserve all of its material properties (tangible and intangible) necessary or
used in the proper conduct of its business in good working order and condition,
ordinary wear and tear excepted, and shall cause to be made all repairs,
renewals, replacements, betterments and improvements thereof, all as in the sole
judgment of Borrower may be reasonably necessary so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

        9.9      Inspection. Borrower shall permit (and shall obtain the
permission of Guarantor allowing) the Administrative Agent, who may be
accompanied by any Syndication Party, or their agents, upon reasonable notice
(except that advance notice shall not be required if the Administrative Agent
has reason to believe that a Potential Default or an Event of Default has
occurred and is continuing or is about to occur) during normal business hours or
at such other times as the parties may agree, to inspect the Borrower Collateral
and the Guarantor Collateral and to examine, and make copies of or abstracts
from, Borrower's (and Guarantor's, as applicable) properties, books, and
records, and to discuss Borrower's (and Guarantor's, as applicable) affairs,
finances, operations, and accounts with its respective officers, directors,
employees, and independent certified public accountants (and by this provision
Borrower authorizes said accountants to discuss with the Administrative Agent or
any Syndication Party or their agents the finances and affairs of Borrower).
Borrower shall reimburse the Administrative Agent or any Syndication Party for
the costs and expenses incurred in connection with one such inspection in each
Fiscal Year; provided that Borrower shall be obligated to reimburse the
Administrative Agent or any Syndication Party for all costs and expenses
incurred in connection with any additional inspections which occur after the
occurrence of an Event of Default.

--------------------------------------------------------------------------------

        9.10      Required Licenses; Intellectual Property. Borrower shall duly
and lawfully obtain and maintain in full force and effect all Required Licenses
and Intellectual Property as appropriate for the business being conducted and
properties owned by Borrower at any given time where the failure to do so could
reasonably be expected to result in a Material Adverse Effect.

        9.11      ERISA. Borrower shall make or cause to be made all payments or
contributions to all Borrower Pension Plans covered by Title IV of ERISA, which
are necessary to enable those Borrower Pension Plans to continuously meet all
minimum funding standards or requirements.

        9.12      Financial Covenants. Borrower shall maintain the following
financial covenants on a consolidated basis with the other Consolidated
Entities:

                   9.12.1     Fixed Charge Coverage Ratio. Measured at the end
of each Fiscal Quarter, a ratio of (a) EBITDA plus cash rent expense for the
Measurement Period minus (i) the sum of Capital Expenditures (except
expenditures relating to construction of new restaurants) to a maximum of
$4,000,000.00, (ii) cash taxes paid, and (iii) distributions as dividends paid
or on account of stock repurchased, in each case for the Measurement Period; (b)
divided by the sum of (i) the current maturities of Long-Term Debt, (ii)
interest expense paid, and (iii) rent expense, in each case of (ii) and (iii)
for the Measurement Period, of not less than 1.25 to 1.00.

                   9.12.2    Total Funded Debt to EBITDA. Measured at the end of
each Fiscal Quarter, a ratio of (a) Total Funded Debt, divided by (b) EBITDA for
the Measurement Period of not greater than 3.00 to 1.00.

                   9.12.3    Total Senior Debt to EBITDA. Measured at the end of
each Fiscal Quarter, a ratio of (a) Total Senior Debt, divided by (b) EBITDA for
the Measurement Period of not greater than 2.00 to 1.00; provided that such
measurement shall be made at the end of each month commencing at such time as
the ratio is greater than 1.50 to 1.00, and continuing until such ratio is equal
to or less than 1.50 to 1.00 for a Fiscal Quarter measured as provided above.

                   9.12.4    Minimum Tangible Net Worth. Measured at the end of
each Fiscal Quarter, a Tangible Net Worth of not less than the sum of (a)
$49,000,000.00; plus following the end of each Fiscal Year, (b) an amount equal
to forty percent (40.0%) of net income earned in each full Fiscal Year
commencing with the Fiscal Year ending July 3, 2005.

        9.13     Payment of Existing Refinance Debt. Borrower agrees to pay in
full all of the Existing Refinance Debt and to obtain, and provide to the
Administrative Agent, proof of the release and termination of all Liens securing
all such Existing Refinance Debt, in each case no later than thirty (30) days
after the Closing Date or such sooner date as is set forth on Exhibit 2.5 hereto
with respect to any item of Existing Refinance Debt; provided that to the extent
payment of any item of Existing Refinance Debt would require Borrower to pay the
holder thereof a prepayment penalty, Borrower shall only

--------------------------------------------------------------------------------

be obligated to pay such amounts and at such times as may be paid without
incurring a penalty on account of such payment.


ARTICLE 10.     NEGATIVE COVENANTS

        From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full, all Letters of Credit have expired or been fully
drawn, the Letter of Credit Bank has no obligation to issue further Letters of
Credit, and the Syndication Parties have no obligation to make any 3-Year
Advance, and to induce the Syndication Parties to make 3-Year Advances and to
induce the Letter of Credit Bank to issue Letters of Credit, and recognizing
that the Syndication Parties, the Letter of Credit Bank, and the Administrative
Agent are relying thereon, Borrower agrees that it will, and will cause its
Subsidiaries to, observe and comply with the following covenants:

        10.1     Borrowing. Borrower shall not, nor shall Borrower permit any
Subsidiary of Borrower to, create, incur, assume or permit to exist, directly or
indirectly, any Indebtedness, except for: (a) Indebtedness of Borrower arising
under this Credit Agreement and the other Loan Documents; (b) the GE
Indebtedness; (c) other Indebtedness arising out of Operating Leases in a
maximum total value of minimum lease payments due and payable within one year of
$25,000,000.00; and (d) other Indebtedness with maturities of not more than one
(1) year, including, without limitation, Indebtedness arising under guarantees
permitted under Section 10.5 hereof and Indebtedness arising under Capital
Leases, in a maximum aggregate amount of principal outstanding at any one time
of $750,000.00.

        10.2     No Other Businesses. Borrower shall not engage in any business
activity or operations other than operations or activities which are not
substantially different from or are related to its present business activities
or operations.

        10.3     Liens. Borrower shall not, nor shall Borrower permit any
Subsidiary of Borrower to, create, incur, assume, or suffer to exist any
mortgage, pledge, lien, charge or other encumbrance (excluding licenses of
Intellectual Property entered into in the ordinary course of Borrower's or such
Subsidiary's business) on, or any security interest in, any of its real or
personal properties (including, without limitation, leasehold interests,
leasehold improvements and any other interest in real property or fixtures), now
owned or hereafter acquired, except the following Liens ("Permitted
Encumbrances"):

        (a)     Liens for taxes, fees or assessments or other charges or levies
of any Governmental Authority, that are not delinquent or if delinquent (i) are
the subject of a Good Faith Contest but in no event past the time when a penalty
would be incurred, and (ii) the aggregate amount of liabilities so secured
(including interest and penalties) does not exceed $2,000,000.00 at any one time
outstanding;

        (b)     Liens imposed by Law, such as mechanic's, worker's, repairman's,
miner's, agister's, attorney's, materialmen's, landlord's, warehousemen's and
carrier's Liens and other similar Liens which are securing obligations incurred
in the ordinary

--------------------------------------------------------------------------------

course of business for sums not yet due and payable or if due and payable which
are the subject of a Good Faith Contest, up to an aggregate amount of
$2,000,000.00;

        (c)     Liens under workers' compensation, unemployment insurance,
social security or similar legislation (other than ERISA), or to secure payments
of premiums for insurance purchased in the ordinary course of business, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, performance bonds and other similar obligations, all of which are
incurred in the ordinary course of Borrower's or such Subsidiary's business and
not in connection with the borrowing of money;

        (d)     Any attachment or judgment Lien, the time for appeal or petition
for rehearing of which shall not have expired or in respect of which Borrower or
such Subsidiary is protected in all material respects by insurance or for the
payment of which adequate reserves have been established, provided that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Good Faith Contest, and provided
further that the aggregate amount of liabilities of Borrower and each such
Subsidiary so secured (including interest and penalties) shall not be in excess
of $2,000,000.00 (exclusive of amounts covered by insurance) at any one time
outstanding;

        (e)     Easements, rights-of-way, restrictions, encroachments,
covenants, servitudes, zoning and other similar encumbrances which, in the
aggregate, do not materially interfere with the occupation, use and enjoyment by
Borrower or such Subsidiary of the property or assets encumbered thereby in the
normal course of its business or materially impair the value of the property
subject thereto;

        (f)     All precautionary filings of financing statements under the
Uniform Commercial Code which cover property that is made available to or used
by Borrower or such Subsidiary pursuant to the terms of an Operating Lease or
Capital Lease permitted under this Credit Agreement;

        (g)     Liens securing its reimbursement obligations under any letter of
credit issued in connection with the acquisition of an asset permitted under
this Credit Agreement; provided that (i) the lien attaches only to such asset,
and (ii) the lien is released upon satisfaction of such reimbursement
obligation;

        (h)     Liens relating to GE Indebtedness in existence on the date
hereof as set forth in Exhibit 10.3 attached hereto; and

        (i)     Liens created by the Loan Documents.

        10.4     Sale of Assets. Borrower shall not, nor shall Borrower permit
any Subsidiary of Borrower to, sell, convey, assign, lease or otherwise transfer
or dispose of, voluntarily, by operation of law or otherwise, any of its now
owned or hereafter acquired assets, except: (a) the sale of inventory in the
ordinary course of its business; and (b) the sale of obsolete equipment no
longer used or useful in the operation of the business.

--------------------------------------------------------------------------------

        10.5     Liabilities of Others. Borrower shall not, nor shall Borrower
permit any Subsidiary of Borrower to, assume, guarantee, become liable as a
surety, endorse, contingently agree to purchase, or otherwise be or become
liable, directly or indirectly (including, but not limited to, by means of a
maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for or on account of
the obligation of any Person, except (a) by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower's or such Subsidiary's business, (b) indemnification
obligations in existence on the Closing Date, including those related to
predecessor companies DAKA International, Inc. and Fuddruckers, Inc. and their
Subsidiaries, in an amount, without duplication of clause (a), in an aggregate
not to exceed $2,500,000.00 at any time.

        10.6     Loans. Borrower shall not, nor shall Borrower permit any
Subsidiary of Borrower to, lend or advance money, credit, or property to any
Person, except for (a) trade credit extended in the ordinary course of business;
and (b) loans or advances to Borrower's or such Subsidiary's employees in
accordance with Borrower's or such Subsidiary's existing policies regarding such
matters.

        10.7     Merger; Acquisitions; Business Form; Subsidiaries; Etc.
Borrower shall not, nor shall Borrower permit any Subsidiary of Borrower to, (a)
merge or consolidate with any entity, or acquire all or substantially all of the
assets of any Person, change its business form from a corporation, or commence
operations under any other name, organization, or entity, including any joint
venture; or (b) form or create any new Subsidiary, unless such Subsidiary
becomes a Guarantor hereunder and executes such documents, including a Guaranty
and Guarantor Security Documents, as the Administrative Agent may reasonably
require.

        10.8     Investments. Borrower shall not, nor shall Borrower permit any
Subsidiary of Borrower to, own, purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any Person, except as described on Exhibit 10.8 hereto and except that Borrower
or such Subsidiary may own, purchase or acquire:

        (a)    Commercial Paper - Any commercial paper maturing not in excess of
one year from the date of acquisition and rated P1 by Moody's Investors Service,
Inc. or A1 by Standard and Poor's Corporation on the date of acquisition;

        (b)     Bank Obligations - Any certificates of deposit in North American
commercial banks rated C or better by Keefe, Bruyette and Woods, Inc. or 3 or
better by Cates Consulting Analysts, maturing not in excess of one year from the
date of acquisition;;

        (c)     United States Government Obligations - Any obligations of the
United States government or any agency thereof, the obligations of which are
guaranteed by the United States government, maturing, in each case, not in
excess of one year from the date of acquisition;

--------------------------------------------------------------------------------

        (d)     Repurchase Agreements - Any repurchase agreements of any bank or
trust company incorporated under the laws of the United States of America or any
state thereof and fully secured by a pledge of obligations issued or fully and
unconditionally guaranteed by the United States government;

        (e)     Investment Funds - Any registered investment funds which invest
solely in one or more of the Investments described in subparts (a) through (d)
of this Section; and

        (f)     Subsidiaries - Subsidiaries listed on Exhibit 1.75 hereto and
Subsidiaries formed in full compliance with Section 10.7(b) hereof

        10.9     Transactions With Related Parties. Borrower shall not, nor
shall Borrower permit any Subsidiary of Borrower to, purchase, acquire, provide,
or sell any equipment, other personal property, real property or services from
or to any Affiliate of Borrower, except in the ordinary course and pursuant to
the reasonable requirements of Borrower's or such Subsidiary's business and upon
fair and reasonable terms no less favorable than would be obtained by Borrower
or such Subsidiary in a comparable arm's-length transaction with an unrelated
Person.

        10.10     Restricted Payments.

                   10.10.1     Payments by Borrower. Borrower shall not, without
the prior written consent of all of the Syndication Parties (which they may
grant or withhold in their discretion) directly or indirectly, declare or pay
any dividends (other than dividends payable solely in stock of Borrower) on
account of any shares of any class (including common or preferred stock) of its
capital stock now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of its capital stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration
other than common stock or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing; provided that if no Potential
Default or Event of Default shall exist before and after giving effect thereto,
Borrower may pay dividends so long as Borrower has provided to the
Administrative Agent written notice of Borrower's intention to do so and amount
at least thirty (30) days prior to Borrower declaring, setting aside, or paying
any such dividends, accompanied by a proforma Compliance Certificate showing
that, after giving effect to the payment of such dividends, Borrower will be, on
a consolidated basis with Champps Entertainment of Texas, Inc. (but without
consolidating Parent into the calculations contained in such proforma Compliance
Certificate), in compliance with each of the financial covenants set forth in
Subsections 9.12.1, 9.12.2, and 9.12.3 hereof by a margin of at least .25 to
1.00.

                   10.10.2     Payments by Parent. Parent shall not, without the
prior written consent of all of the Syndication Parties (which they may grant or
withhold in their discretion) directly or indirectly, declare or pay any
dividends (other than dividends payable solely in stock of Parent) on account of
any shares of any class (including

--------------------------------------------------------------------------------

common or preferred stock) of its capital stock now or hereafter outstanding, or
set aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of its
capital stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration other than common stock or apply or set apart any
sum, or make any other distribution (by reduction or capital or otherwise) in
respect of any such shares or agree to do any of the foregoing; provided that if
no Potential Default or Event of Default shall exist before and after giving
effect thereto, Parent may pay dividends, or redeem stock, in an aggregate
amount not to exceed $7,500,000.00 over the term of the 3-Year Loan, so long as
Borrower has caused Parent to provide to the Administrative Agent written notice
of Parent's intention to do so at least thirty (30) days prior to Parent
declaring, setting aside, or paying any such dividends, accompanied by a
proforma Compliance Certificate showing that, after giving effect to the payment
of such dividends, Borrower will be, on a consolidated basis with the other
Consolidated Entities, in compliance with each of the financial covenants set
forth in Subsections 9.12.1, 9.12.2, and 9.12.3 hereof by a margin of at least
.25 to 1.00, and Borrower will be in compliance with Subsection 9.12.4 hereof.

        10.11     Change in Fiscal Year. If Borrower elects to change its Fiscal
Year, it shall provide prompt written notice of such change to the
Administrative Agent, and shall agree to such amendment of the defined terms
Fiscal Quarter and Fiscal Year, as used herein, and to the provisions of Section
9.12 hereof, as the Administrative Agent reasonably deems necessary.

        10.12     ERISA. Borrower shall not: (a) engage in or knowingly permit
any transaction which is reasonably expected to result in a "prohibited
transaction" (as such term is defined in Section 406 of ERISA) with respect to a
Borrower Benefit Plan or a Plan or in the imposition of an excise tax pursuant
to Section 4975 of the Code; (b) engage in or permit any transaction or other
event which could result in a "reportable event" (as such term is defined in
Section 4043 of ERISA) for any Borrower Pension Plan; (c) fail to make full
payment when due of all amounts which, under the provisions of any Borrower
Benefit Plan, Borrower is required to pay as contributions thereto; (d) permit
to exist any "accumulated funding deficiency" (as such term is defined in
Section 302 of ERISA) in excess of $5,000,000.00, whether or not waived, with
respect to any Borrower Pension Plan; (e) fail to make any payments to any
Multi-employer Plan that Borrower may be required to make under any agreement
relating to such Multi-employer Plan or any law pertaining thereto; or (f)
terminate any Borrower Pension Plan in a manner which could result in the
imposition of a lien on any property of Borrower pursuant to Section 4068 of
ERISA. Borrower shall not terminate any Borrower Pension Plan so as to result in
any liability to the PBGC.

        10.13     Opening Restaurants. Neither Parent nor Borrower shall, nor
shall Borrower permit any Subsidiary of Borrower to, on an aggregate basis: (a)
open more than eight (8) restaurants to be operated by Parent, Borrower and/or
any such Subsidiary during the first twelve (12) months after the Closing Date;
(b) open more than sixteen (16) restaurants to be operated by Parent, Borrower
and/or any such Subsidiary during the first twenty four (24) months after the
Closing Date; or (c) open

--------------------------------------------------------------------------------

more than twenty four (24) restaurants to be operated by Parent, Borrower and/or
any such Subsidiary during the period from the Closing Date to the last day of
the 3-Year Availability Period; provided that, for clarification, the maximum
number of restaurants to be operated by Parent, Borrower and/or any such
Subsidiary that may be opened by Parent, Borrower and/or any such Subsidiary
from the Closing Date to the last day of the 3-Year Availability Period shall be
twenty four (24). In addition, neither Parent nor Borrower shall, nor shall
Borrower permit any Subsidiary of Borrower to, open any restaurant to be
operated by Parent, Borrower and/or any such Subsidiary until notice thereof, in
accordance with Section 9.2.11 hereof, has been provided.


ARTICLE 11.     INDEMNIFICATION

        11.1     General; Stamp Taxes; Intangibles Tax. Borrower agrees to
indemnify and hold the Administrative Agent and each Syndication Party and their
directors, officers, employees, agents, professional advisers and
representatives ("Indemnified Parties") harmless from and against any and all
claims, damages, losses, liabilities, costs or expenses whatsoever which the
Administrative Agent or any other Indemnified Party may incur (or which may be
claimed against any such Indemnified Party by any Person), including reasonable
attorneys' fees incurred by any Indemnified Party, arising out of or resulting
from: (a) the material inaccuracy of any representation or warranty of or with
respect to Borrower in this Credit Agreement or the other Loan Documents; (b)
the material failure of Borrower to perform or comply with any covenant or
obligation of Borrower under this Credit Agreement or the other Loan Documents;
(c) the reasonable exercise by the Administrative Agent of any right or remedy
set forth in this Credit Agreement or the other Loan Documents; or (d) all acts
or omissions of the beneficiary of any Letter of Credit, and for such purposes,
such beneficiary shall be deemed Borrower's agent; provided that Borrower shall
have no obligation to indemnify any Indemnified Party against claims, damages,
losses, liabilities, costs or expenses to the extent that a court of competent
jurisdiction renders a final nonappealable determination that the foregoing are
the result of the willful misconduct or gross negligence of such Indemnified
Party. In addition, Borrower agrees to indemnify and hold the Indemnified
Parties harmless from and against any and all claims, damages, losses,
liabilities, costs or expenses whatsoever which the Administrative Agent or any
other Indemnified Party may incur (or which may be claimed against any such
Indemnified Party by any Person), including reasonable attorneys' fees incurred
by any Indemnified Party, arising out of or resulting from the imposition or
nonpayment by Borrower of any stamp tax, intangibles tax, or similar tax imposed
by any state, including any amounts owing by virtue of the assertion that the
property valuation used to calculate any such tax was understated. Borrower
shall have the right to assume the defense of any claim as would give rise to
Borrower's indemnification obligation under this Section with counsel of
Borrower's choosing so long as such defense is being diligently and properly
conducted and Borrower shall establish to the Indemnified Party's satisfaction
that the amount of such claims are not, and will not be, material in comparison
to the liquid and unrestricted assets of Borrower available to respond to any
award which may be granted on account of such claim. So long as the conditions
of the preceding sentence are met, Indemnified Party shall have no further right
to reimbursement of attorneys' fees incurred thereafter. The obligation to
indemnify set

--------------------------------------------------------------------------------

forth in this Section shall survive the termination of this Credit Agreement and
other covenants.

        11.2     Indemnification Relating to Hazardous Substances. Borrower
shall not locate, produce, treat, transport, incorporate, discharge, emit,
release, deposit or dispose of any Hazardous Substance in, upon, under, over or
from any property owned or held by Borrower, except in accordance with all
Environmental Regulations; Borrower shall not permit any Hazardous Substance to
be located, produced, treated, transported, incorporated, discharged, emitted,
released, deposited, disposed of or to escape in, upon, under, over or from any
property owned or held by Borrower, except in accordance with Environmental
Regulations; and Borrower shall comply with all Environmental Regulations which
are applicable to such property. Borrower shall indemnify the Indemnified
Parties against, and shall reimburse the Indemnified Parties for, any and all
claims, demands, judgments, penalties, liabilities, costs, damages and expenses,
including court costs and attorneys' fees incurred by the Indemnified Parties
(prior to trial, at trial and on appeal) in any action against or involving the
Indemnified Parties, resulting from any breach of the foregoing covenants in
this Section or the covenants in Section 9.5 hereof, or from the discovery of
any Hazardous Substance in, upon, under or over, or emanating from, such
property, it being the intent of Borrower and the Indemnified Parties that the
Indemnified Parties shall have no liability or responsibility for damage or
injury to human health, the environmental or natural resources caused by, for
abatement and/or clean up of, or otherwise with respect to, Hazardous Substances
as the result of the Administrative Agent or any Syndication Party exercising
any of its rights or remedies with respect thereto, including but not limited to
becoming the owner thereof by foreclosure or conveyance in lieu of foreclosure
of a judgment lien; provided that such indemnification as it applies to the
exercise by the Administrative Agent or any Syndication Party of its rights or
remedies with respect to the Loan Documents shall not apply to claims arising
solely with respect to Hazardous Substances brought onto such property by the
Administrative Agent or such Syndication Party while engaged in activities other
than operations substantially the same as the operations previously conducted on
such property by Borrower. The foregoing covenants of this Section shall be
deemed continuing covenants for the benefit of the Indemnified Parties, and any
successors and assigns of the Indemnified Parties, including but not limited to
any transferee of the title of the Administrative Agent or any Syndication Party
or any subsequent owner of the property, and shall survive the satisfaction or
release of any lien, any foreclosure of any lien and/or any acquisition of title
to the property or any part thereof by the Administrative Agent or any
Syndication Party, or anyone claiming by, through or under the Administrative
Agent or any Syndication Party or Borrower by deed in lieu of foreclosure or
otherwise. Any amounts covered by the foregoing indemnification shall bear
interest from the date incurred at the Default Interest Rate, shall be payable
on demand, and shall be secured by the Security Documents. The obligation to
indemnify set forth in this Section shall survive the termination of this Credit
Agreement and other covenants.

--------------------------------------------------------------------------------


ARTICLE 12.     EVENTS OF DEFAULT; RIGHTS AND REMEDIES

        12.1     Events of Default. The occurrence of any of the following
events (each an "Event of Default") shall, at the option of the Administrative
Agent, make the entire Bank Debt immediately due and payable (provided, that in
the case of an Event of Default under Subsection 12.1(f) all amounts owing under
the Notes and the other Loan Documents shall automatically and immediately
become due and payable without any action by or on behalf of the Administrative
Agent), and the Administrative Agent may exercise all rights and remedies for
the collection of any amounts outstanding hereunder and take whatever action it
deems necessary to secure itself, all without notice of default, presentment or
demand for payment, protest or notice of nonpayment or dishonor, or other
notices or demands of any kind or character:

        (a)     Failure of Borrower to (i) pay or make any payment of principal
when due, or (ii) pay or make any payment of interest or other Bank Debt (other
than principal) within 5 Banking Days after the due date, whether, in the case
of (i) or (ii), by acceleration or otherwise, in accordance with this Credit
Agreement or the other Loan Documents.

        (b)     Any representation or warranty set forth in any Loan Document,
any Borrowing Notice, any financial statements or reports or projections or
forecasts, provided by Borrower in connection with any Loan Document or any
transaction contemplated by any Loan Document, shall prove in any material
respect to have been false or misleading when made or furnished by Borrower.

        (c)     Any default by Borrower in the performance or compliance with
the covenants, promises, conditions or provisions of Sections 9.9, 9.12, 10.1,
10.3, 10.4, 10.5, 10.7, or 10.10 of this Credit Agreement.

        (d)     Any default by Borrower in the performance or compliance with
the covenants, promises, representations, conditions or provisions of Sections
9.2, 9.4, 9.5, 9.6, 9.7, 9.8, 9.10, 9.11, 9.13, 10.6, 10.8, 10.9, 10.11, or
10.12 of this Credit Agreement, and such failure continues for fifteen (15) days
after a Responsible Person of Borrower learns of such failure to comply, whether
by Borrower's own discovery or through notice from the Administrative Agent.

        (e)     The failure of Borrower to pay when due, or failure to perform
or observe any other obligation or condition with respect to any of the
following obligations to any Person, beyond any period of grace under the
instrument creating such obligation: (i) any indebtedness for borrowed money or
for the deferred purchase price of property or services, (ii) any obligations
under leases which have or should have been characterized as Capital Leases, or
(iii) any contingent liabilities, such as guaranties and letters of credit, for
the obligations of others relating to indebtedness for borrowed money or for the
deferred purchase price of property or services or relating to obligations under
leases which have or should have been characterized as Capital Leases.

--------------------------------------------------------------------------------

        (f)     Borrower or Guarantor applies for or consents to the appointment
of a trustee or receiver for any part of its properties; any bankruptcy,
reorganization, debt arrangement, dissolution or liquidation proceeding is
commenced or consented to by Borrower or Guarantor; or any application for
appointment of a receiver or a trustee, or any proceeding for bankruptcy,
reorganization, debt management or liquidation is filed for or commenced against
Borrower or Guarantor, and is not withdrawn or dismissed within sixty (60) days
thereafter.

        (g)     Failure of Borrower to comply with any other provision of this
Credit Agreement or the other Loan Documents not constituting an Event of
Default under any of the preceding subparagraphs of this Section 12.1, and such
failure continues for thirty (30) days after a Responsible Person of Borrower
learns of such failure to comply, whether by Borrower's own discovery or through
written notice from the Administrative Agent.

        (h)     The entry of one or more judgments in an aggregate amount in
excess of $2,000,000.00 against Borrower not subject to a stay of execution or
Good Faith Contest, or discharged or paid, in any case, within thirty (30) days
after entry.

        (i)     The occurrence of an "Guarantor Event of Default" under (and as
defined in) the Guaranty or in the event that Guarantor cancels, revokes,
terminates or voids the Guaranty or attempts to cancel, revoke, terminate or
void the Guaranty.

        (j)     The occurrence of an Event of Default or Event of Security
Agreement Default, as applicable, under (and as defined in) any of the Security
Documents or the Guarantor Security Documents which is not otherwise an Event of
Default hereunder.

        12.2     No Advance. Upon the occurrence and during the continuance of a
Potential Default or an Event of Default, (a) the Syndication Parties shall have
no obligation to make any 3-Year Advance, and (b) the Letter of Credit Bank
shall not have any obligation to issue, reissue, or extend any Letters of
Credit.

        12.3     Rights and Remedies. In addition to the remedies set forth in
Section 12.1 and 12.2 hereof, upon the occurrence of an Event of Default, the
Administrative Agent shall be entitled to exercise, subject to the provisions of
Subsection 13.6.4 hereof, all the rights and remedies provided in the Loan
Documents and by any applicable law. Each and every right or remedy granted to
the Administrative Agent pursuant to this Credit Agreement and the other Loan
Documents, or allowed the Administrative Agent by law or equity, shall be
cumulative. Failure or delay on the part of the Administrative Agent to exercise
any such right or remedy shall not operate as a waiver thereof. Any single or
partial exercise by the Administrative Agent of any such right or remedy shall
not preclude any future exercise thereof or the exercise of any other right or
remedy.


ARTICLE 13.     AGENCY AGREEMENT

        13.1     Funding of Syndication Interest. Each Syndication Party,
severally but not jointly, hereby irrevocably agrees to fund its Funding Share
of the 3-Year Advances ("Advance Payment") as determined pursuant to the terms
and conditions contained

--------------------------------------------------------------------------------

herein and in particular, Article 2 hereof. Each Syndication Party's interest
("Syndication Interest") in each 3-Year Advance hereunder shall be without
recourse to the Administrative Agent or any other Syndication Party and shall
not be construed as a loan from any Syndication Party to the Administrative
Agent or any other Syndication Party.

        13.2     Syndication Parties' Obligations to Remit Funds. Each
Syndication Party agrees to remit its Funding Share of each 3-Year Advance to
the Administrative Agent as, and within the time deadlines ("Syndication Party
Advance Date"), required in this Credit Agreement. Unless the Administrative
Agent shall have received notice from a Syndication Party prior to the date on
which such Syndication Party is to provide funds to the Administrative Agent for
a 3-Year Advance to be made by such Syndication Party that such Syndication
Party will not make available to the Administrative Agent such funds, the
Administrative Agent may assume that such Syndication Party has made such funds
available to the Administrative Agent on the date of such 3-Year Advance in
accordance with the terms of this Credit Agreement and the Administrative Agent
in its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
and to the extent such Syndication Party shall not have made such funds
available to the Administrative Agent by 2:00 P.M. (Eastern Time) on the Banking
Day due, such Syndication Party agrees to repay the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to Borrower until the
Banking Day such amount is repaid to the Administrative Agent (assuming payment
is received by the Administrative Agent at or prior to 2:00 P.M. (Eastern Time),
and until the next Banking Day if payment is not received until after 2:00 P.M.
(Eastern Time), (a) at the customary rate set by the Administrative Agent for
the correction of errors among banks for three (3) Banking Days; and (b)
thereafter at the Base Rate. If such Syndication Party shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Syndication Party's 3-Year Advance for purposes of this Credit
Agreement. If such Syndication Party does not pay such corresponding amount
forthwith upon the Administrative Agent's demand therefor, the Administrative
Agent shall promptly notify Borrower, and Borrower shall immediately pay such
corresponding amount to the Administrative Agent with the interest thereon, for
each day from the date such amount is made available to Borrower until the date
such amount is repaid to the Administrative Agent, at the rate of interest
applicable to such 3-Year Advance at the time.

        13.3     Syndication Party's Failure to Remit Funds. If a Syndication
Party ("Delinquent Syndication Party") fails to remit its Funding Share of a
3-Year Advance in full by the date and time required (the unpaid amount of any
such payment being hereinafter referred to as the "Delinquent Amount"), in
addition to any other remedies available hereunder, any other Syndication Party
or Syndication Parties may, but shall not be obligated to, advance the
Delinquent Amount (the Syndication Party or Syndication Parties which advance
such Delinquent Amount are referred to as the "Contributing Syndication
Parties"), in which case (a) the Delinquent Amount which any Contributing
Syndication Party advances shall be treated as a loan to the

--------------------------------------------------------------------------------

Delinquent Syndication Party and shall not be counted in determining the
Individual Outstanding Obligations, as applicable, of any Contributing
Syndication Party, and (b) the Delinquent Syndication Party shall be obligated
to pay to the Administrative Agent, for the account of the Contributing
Syndication Parties, interest on the Delinquent Amount at a rate of interest
equal to the rate of interest which Borrower is obligated to pay on the
Delinquent Amount plus 200 basis points ("Delinquency Interest") until the
Delinquent Syndication Party remits the full Delinquent Amount and remits all
Delinquency Interest to the Administrative Agent, which will distribute such
payments to the Contributing Syndication Parties (pro rata based on the amount
of the Delinquent Amount which each of them (if more than one) advanced) on the
same Banking Day as such payments are received by the Administrative Agent if
received no later than 2:00 P.M. (Eastern Time) or the next Banking Day if
received by the Administrative Agent thereafter. In addition, the Contributing
Syndication Parties shall be entitled to share, on the same pro rata basis, and
the Administrative Agent shall pay over to them, for application against
Delinquency Interest and the Delinquent Amount, the Delinquent Syndication
Party's Payment Distribution and any fee distributions or distributions made
under Section 13.10 hereof until the Delinquent Amount and all Delinquency
Interest have been paid in full. For voting purposes the Administrative Agent
shall readjust the applicable Individual 3-Year Commitments of such Delinquent
Syndication Party and the Contributing Syndication Parties from time to time
first to reflect the advance of the Delinquent Amount by the Contributing
Syndication Parties, and then to reflect the full or partial reimbursement to
the Contributing Syndication Parties of such Delinquent Amount. As between the
Delinquent Syndication Party and the Contributing Syndication Parties, the
Delinquent Syndication Party's interest in its 3-Year Note with respect to which
it did not remit its Funding Share of a 3-Year Advance shall be deemed to have
been partially assigned to the Contributing Syndication Parties in the amount of
the Delinquent Amount and Delinquency Interest owing to the Contributing
Syndication Parties from time to time. For the purposes of calculating interest
owed by a Delinquent Syndication Party, payments received on other than a
Banking Day shall be deemed to have been received on the next Banking Day, and
payments received after 2:00 P.M. (Eastern Time) shall be deemed to have been
received on the next Banking Day.

        13.4     Agency Appointment. Each of the Syndication Parties hereby
designates and appoints the Administrative Agent to act as agent to service and
collect the 3-Year Loans and its respective Note, and to take such action on
behalf of such Syndication Party with respect to the 3-Year Loans and such Note,
and to execute such powers and to perform such duties, as specifically delegated
or required herein, as well as to exercise such powers and to perform such
duties as are reasonably incident thereto, and to receive and benefit from such
fees and indemnifications as are provided for or set forth herein, until such
time as a successor is appointed and qualified to act as the Administrative
Agent. In addition, each of the Syndication Parties hereby (a) authorizes the
Administrative Agent to act as secured party, mortgagee, beneficiary, or in a
similar capacity, in connection with the creation, perfection, and maintenance
of the security interest in the Borrower Collateral and the Guarantor Collateral
for and on behalf of the Syndication Parties; and (b) grants to the
Administrative Agent such powers and duties as the Administrative Agent shall
deem appropriate concerning, the

--------------------------------------------------------------------------------

creation, perfection, and maintenance of the security interest in the Borrower
Collateral for and on behalf of the Syndication Parties, and the Administrative
Agent, and concerning the exercise of collection and foreclosure rights with
respect to the Borrower Collateral and Guarantor Collateral, including those
provided in, and subject to the terms and conditions of, Subsection 13.6.4
hereof.

        13.5     Power and Authority of the Administrative Agent. Without
limiting the generality of the power and authority vested in the Administrative
Agent pursuant to Section 13.4 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:

                   13.5.1     Advice. To solicit the advice and assistance of
each of the Syndication Parties concerning the administration of the 3-Year
Loan, and the exercise by the Administrative Agent of its various rights,
remedies, powers, and discretions with respect thereto. As to any matters not
expressly provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be, and any
action taken or failure to act pursuant thereto shall be binding on all of the
Syndication Parties and the Administrative Agent.

                   13.5.2     Documents. To execute, seal, acknowledge, and
deliver as the Administrative Agent, all such instruments as may be appropriate
in connection with the administration of the 3-Year Loans and the exercise by
the Administrative Agent of its various rights with respect thereto.

                   13.5.3     Proceedings. To initiate, prosecute, defend, and
to participate in, actions and proceedings in its name as the Administrative
Agent for the ratable benefit of the Syndication Parties.

                   13.5.4     Retain Professionals. To retain attorneys,
accountants, and other professionals to provide advice and professional services
to the Administrative Agent, with their fees and expenses reimbursable to the
Administrative Agent by Syndication Parties pursuant to Section 13.17 hereof.

                   13.5.5     Incidental Powers. To exercise powers reasonably
incident to the Administrative Agent's discharge of its duties enumerated in
Section 13.6 hereof.

        13.6     Duties of the Administrative Agent. The duties of the
Administrative Agent hereunder shall consist of the following:

                   13.6.1     Possession of Documents. To safekeep one original
of each of the Loan Documents other than the Notes (which will be in the
possession of the Syndication Party named as payee therein).

                   13.6.2     Distribute Payments. To receive and distribute to
the Syndication Parties payments made by Borrower pursuant to the Loan
Documents, as provided in Article 5 hereof. Unless the Administrative Agent
shall have received notice from

--------------------------------------------------------------------------------

Borrower prior to the date on which any payment is due to any Syndication Party
hereunder that Borrower will not make such payment in full, the Administrative
Agent may assume that Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
cause to be distributed to each Syndication Party on such due date an amount
equal to the amount then due such Syndication Party. If and to the extent
Borrower shall not have so made such payment in full to the Administrative
Agent, each Syndication Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Syndication Party together with
interest thereon, for each day from the date such amount is distributed to such
Syndication Party until the date such Syndication Party repays such amount to
the Administrative Agent at the customary rate set by the Administrative Agent
for the correction of errors among banks for three (3) Banking Days and
thereafter at the Base Rate.

                   13.6.3     Loan Administration. Subject to the provisions of
Section 13.8 hereof, to, on behalf of and for the ratable benefit of all
Syndication Parties, in accordance with customary banking practices, exercise
all rights, powers, privileges, and discretion to which the Administrative Agent
is entitled to administer the 3-Year Loans, including, without limitation: (a)
monitor all borrowing activity, Individual 3- Year Commitment balances,
Individual 3-Year Lending Capacity, and maturity dates of all LIBO Rate Loans;
(b) monitor and report Credit Agreement and covenant compliance, and coordinate
required credit actions by the Syndication Parties; (c) manage the process for
future waivers and amendments if modifications to the Credit Agreement are
required; and (d) administer, record, and process all assignments to be made for
the current and future Syndication Parties (including the preparation of a
revised Schedule 1 to replace the previous Schedule 1).

                   13.6.4     Action Upon Default. Each Syndication Party agrees
that upon its learning of any facts which would constitute a Potential Default
or Event of Default, it shall promptly notify the Administrative Agent by a
writing designated as a notice of default specifying in detail the nature of
such facts and default, and the Administrative Agent shall promptly send a copy
of such notice to all other Syndication Parties. The Administrative Agent shall
be entitled to assume that no Event of Default or Potential Default has occurred
or is continuing unless an officer thereof primarily responsible for the
Administrative Agent's duties as such with respect to the 3-Year Loans, or
primarily responsible for the credit relationship between the Administrative
Agent and Borrower, has actual knowledge of facts which would result in or
constitute a Potential Default or Event of Default, or has received written
notice from Borrower of such fact, or has received written notice of default
from a Syndication Party. In the event the Administrative Agent has obtained
actual knowledge (in the manner described above), or received written notice, of
the occurrence of a Potential Default or Event of Default as provided in the
preceding sentences, the Administrative Agent may, but is not required to
exercise or refrain from exercising any rights which may be available under the
Loan Documents or at law on account of such occurrence and shall be entitled to
use its discretion with respect to exercising or refraining from exercising any
such rights, unless and until the Administrative Agent has received specific
written

--------------------------------------------------------------------------------

instruction from the Required Lenders to refrain from exercising such rights or
to take specific designated action, in which case it shall follow such
instruction; provided that the Administrative Agent shall not be required to
take any action which will subject it to personal liability, or which is or may
be contrary to any provision of the Loan Documents or applicable law. The
Administrative Agent shall not be subject to any liability by reason of its
acting or refraining from acting pursuant to any such instruction.

                   13.6.5     Forwarding of Information. The Administrative
Agent shall, within a reasonable time after receipt thereof, forward to the
Syndication Parties notices and reports provided to the Administrative Agent by
Borrower pursuant to Section 9.2 hereof.

        13.7     Indemnification as Condition to Action. Except for action
expressly required of the Administrative Agent hereunder, the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances (which may include
cash collateral) of the indemnification obligations of the Syndication Parties
under Section 13.18 hereof in respect of any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.

        13.8     Consent Required for Certain Actions. Except as provided in
Section 13.3 hereof, and notwithstanding the fact that this Credit Agreement may
otherwise provide that the Administrative Agent may act at its discretion, the
Administrative Agent may not take any of the following actions (nor may the
Syndication Parties take the action described in Subsection 13.8.1(c)) with
respect to, or under, the Loan Documents without the prior written consent,
given after notification by the Administrative Agent of its intention to take
any such action (or notification by such Syndication Parties as are proposing
the action described in Subsection 13.8.1(c) of their intention to do so), of:

                   13.8.1     Unanimous. Each of the Syndication Parties before:

        (a)     Agreeing to an increase in the Aggregate 3-Year Commitment, or
an extension of the 3-Year Availability Period, or the 3-Year Maturity Date;

        (b)     Agreeing to a reduction in the amount, or to a delay in the due
date, of any payment by Borrower of interest, principal, or fees with respect to
the 3-Year Loans; provided, however, this restriction shall not apply to a delay
in payment of interest or fees granted by the Administrative Agent in the
ordinary course of administration of the 3-Year Loans and the exercise of
reasonable judgment, so long as such payment delay does not exceed five (5)
days; or

        (c)     Amending the definition of the term "Required Lenders" as set
forth herein or amending any provision set forth in this Subsection 13.8.1.

        (d)     Agreeing to release any Borrower Collateral from the lien of the
Security Documents or any Guarantor Collateral from the lien of the Guarantor
Security

--------------------------------------------------------------------------------

Documents, except where Borrower is entitled to such release pursuant to the
provisions hereof or the Guarantor is entitled to such release pursuant to the
provisions of the Guaranty or the Guarantor Security Documents, as applicable.

        (e)     Agreeing to amend or waive any material provisions of this
Credit Agreement or any of the other Loan Documents.

                   13.8.2     Required Lenders. The Required Lenders before:

        (a)     Consenting to any action or amendment, or granting any waiver,
with respect to the 3-Year Loans not otherwise covered in Subsection 13.8.1; or

        (b)     Agreeing to amend Article 13 of this Credit Agreement (other
than Subsection 13.8.1, which shall require unanimous consent).

                   13.8.3     Action Without Vote. Notwithstanding any other
provisions of this Section, the Administrative Agent may take the following
action without obtaining the consent of the Syndication Parties:

        (a)     Determining (i) whether the conditions to a 3-Year Advance have
been met, and (ii) the amount of such 3-Year Advance; or

        (b)     Determining (directly or through the Letter of Credit Bank) (i)
whether the conditions to the issuance of a Letter of Credit have been met, and
(ii) the amount of such Letter of Credit.

If no written consent or denial is received from a Syndication Party within five
(5) Banking Days after written notice of any proposed action as described in
this Section is delivered to such Syndication Party by the Administrative Agent,
such Syndication Party shall be conclusively deemed to have consented thereto
for the purposes of this Section.

        13.9     Distribution of Principal and Interest. The Administrative
Agent will receive and accept all payments (including prepayments) of principal
and interest made by Borrower on the 3-Year Loans and the Notes and will hold
all such payments in trust for the benefit of all appropriate present and future
Syndication Parties, and, if requested in writing by the Required Lenders, in an
account segregated from the Administrative Agent's other funds and accounts
("Payment Account"). After the receipt by the Administrative Agent of any
payment representing interest or principal on the 3-Year Loans, the
Administrative Agent shall remit to each Syndication Party its share of such
payment as provided in Article 5 hereof ("Payment Distribution") no later than
the same Banking Day as such payment is received by the Administrative Agent if
received no later than 11:00 A.M. (Eastern Time) or the next Banking Day if
received by the Administrative Agent thereafter. Any Syndication Party's rights
to its Payment Distribution shall be subject to the rights of any Contributing
Syndication Parties to such amounts as set forth in Section 13.3 hereof.

--------------------------------------------------------------------------------

        13.10     Distribution of Certain Amounts. The Administrative Agent
shall (a) receive and hold in trust for the benefit of all present and future
Syndication Parties, in the Payment Account and, if requested in writing by the
Required Lenders, segregated from the Administrative Agent's other funds and
accounts and (b) shall remit to the Syndication Parties, as indicated, the
amounts described below:

                   13.10.1     Fees. To each Syndication Party its share of any
fees paid by Borrower to the Administrative Agent pursuant to Section 4.5
hereof, no later than 1:00 P.M. (Eastern Time) on the same Banking Day that
payment of such fee is received by the Administrative Agent, if received no
later than 11:00 A.M. (Eastern Time), or the next Banking Day if received by the
Administrative Agent thereafter.

                   13.10.2     Funding Losses. To each Syndication Party, the
amount of any Funding Losses paid by Borrower to the Administrative Agent in
connection with a prepayment of any portion of a LIBO Rate Loan, in accordance
with the Funding Loss Notice such Syndication Party provided to the
Administrative Agent, no later than the same Banking Day that payment of such
Funding Losses is received by the Administrative Agent, if received no later
than 11:00 A.M. (Eastern Time), or the next Banking Day if received by the
Administrative Agent thereafter.

                   13.10.3     Proceeds of Collateral. The amount of proceeds
received, net of expenses of collection, from foreclosure, or transfer in lieu
of foreclosure, of any Borrower Collateral or Guarantor Collateral shall be
distributed to the Syndication Parties in accordance with their respective
Individual 3-Year Pro Rata Share no later than 2:00 P.M. (Eastern time) on the
same Business Day that such proceeds are received by the Administrative Agent,
if received no later than 12:00 P.M. Eastern time, or no later than 2:00 P.M.
(Eastern time) on the next Business Day if received by the Administrative Agent
thereafter.

        13.11     Possession of Loan Documents. The Loan Documents (other than
the Notes) shall be held by the Administrative Agent in its name, for the
ratable benefit of itself and the other Syndication Parties without preference
or priority.

        13.12     Collateral Application. The Syndication Parties shall have no
interest in any other loans made to Borrower by any other Syndication Party
other than the 3-Year Loans, or in any property (except as it is included in the
Borrower Collateral or the Guarantor Collateral) taken as security for any other
loan or loans made to Borrower or Guarantor by any other Syndication Party, or
in any property now or hereinafter in the possession or control of any other
Syndication Party, which may be or become security for the 3-Year Loans solely
by reason of the provisions of a security instrument that would cause such
security instrument and the property covered thereby to secure generally all
indebtedness owing by Borrower or Guarantor to such other Syndication Party.
Notwithstanding the foregoing, to the extent such other Syndication Party
applies such funds or the proceeds of such property to reduction of one or more
of the 3-Year Loans, such other Syndication Party shall share such funds or
proceeds with all Syndication Parties according to their respective Individual
Sharing Percentage in such 3-Year Loan or 3-Year Loans. In the event that any
Syndication Party shall obtain

--------------------------------------------------------------------------------

payment, whether partial or full, from any source in respect of one or more of
the 3- Year Loans, including without limitation payment by reason of the
exercise of a right of offset, banker's lien, general lien, or counterclaim,
such Syndication Party shall promptly make such adjustments (which may include
payment in cash or the purchase of further syndications or participations in
such 3-Year Loan or 3-Year Loans) to the end that such excess payment shall be
shared with all other Syndication Parties in accordance with their respective
Individual Sharing Percentage in such 3-Year Loan or 3-Year Loans.

        13.13     Amounts Required to be Returned. If the Administrative Agent
makes any payment to a Syndication Party in anticipation of the receipt of final
funds from Borrower, and such funds are not received from Borrower, or if excess
funds are paid by the Administrative Agent to any Syndication Party as the
result of a miscalculation by the Administrative Agent, then Syndication Party
shall, on demand of the Administrative Agent, forthwith return to the
Administrative Agent any such amounts, plus interest thereon (from the day such
amounts were transferred by the Administrative Agent to the Syndication Party
to, but not including, the day such amounts are returned by Syndication Party)
at a rate per annum equal to the customary rate set by the Administrative Agent
for the correction of errors among banks for three (3) Banking Days and
thereafter at the Base Rate. If the Administrative Agent is required at any time
to return to Borrower or a trustee, receiver, liquidator, custodian, or similar
official any portion of the payments made by Borrower to the Administrative
Agent, whether pursuant to any bankruptcy or insolvency law or otherwise, then
each Syndication Party shall, on demand of the Administrative Agent, forthwith
return to the Administrative Agent any such payments transferred to such
Syndication Party by the Administrative Agent but without interest or penalty
(unless the Administrative Agent is required to pay interest or penalty on such
amounts to the person recovering such payments).

        13.14     Reports and Information to Syndication Parties. The
Administrative Agent shall use reasonable efforts to provide to Syndication
Parties, as soon as practicable after actual knowledge thereof is acquired by an
officer thereof primarily responsible for the Administrative Agent's duties as
such with respect to the 3-Year Loans or primarily responsible for the credit
relationship between the Administrative Agent and Borrower, any material factual
information which has a material adverse effect on the creditworthiness of
Borrower, and Borrower hereby authorizes such disclosure by the Administrative
Agent to the Syndication Parties (and by the Syndication Parties to any of their
participants). Failure of the Administrative Agent to provide the information
referred to in this Section or in Subsection 13.6.4 hereof shall not result in
any liability upon, or right to make a claim against, the Administrative Agent
except where a court of competent jurisdiction renders a final non-appealable
determination that such failure is solely a result of the willful misconduct or
gross negligence of the Administrative Agent. The Syndication Parties
acknowledge and agree that all information and reports received pursuant to this
Credit Agreement will be received in confidence in connection with their
Syndication Interest, and that such information and reports constitute
confidential information and shall not, without the prior written consent of the
Administrative Agent or Borrower (which consent will not

--------------------------------------------------------------------------------

be unreasonably withheld, provided that Borrower shall have no consent rights
upon the occurrence and during the continuance of an Event of Default), be (a)
disclosed to any third party (other than the Administrative Agent, another
Syndication Party or potential Syndication Party, or a participant or potential
participant in the interest of a Syndication Party, which disclosure is hereby
approved by Borrower), except pursuant to appropriate legal or regulatory
process, or (b) used by the Syndication Party except in connection with the
3-Year Loans and its Syndication Interest.

        13.15     Standard of Care. The Administrative Agent shall not be liable
to Syndication Parties for any error in judgment or for any action taken or not
taken by the Administrative Agent or its agents, except to the extent that a
court of competent jurisdiction renders a final non-appealable determination
that any of the forgoing resulted solely from the gross negligence or willful
misconduct of the Administrative Agent. Subject to the preceding sentence, the
Administrative Agent will exercise the same care in administering the 3-Year
Loans and the Loan Documents as it exercises for similar loans which it holds
for its own account and risk, and the Administrative Agent shall not have any
further responsibility to the Syndication Parties. Without limiting the
foregoing, the Administrative Agent may rely on the advice of counsel concerning
legal matters and on any written document it believes to be genuine and correct
and to have been signed or sent by the proper Person or Persons.

        13.16     No Trust Relationship. Neither the execution of this Credit
Agreement, nor the sharing in the 3-Year Loans, nor the holding of the Loan
Documents in its name by the Administrative Agent, nor the management and
administration of the 3-Year Loans and Loan Documents by the Administrative
Agent (including the obligation to hold certain payments and proceeds in the
Payment Account in trust for the Syndication Parties), nor any other right, duty
or obligation of the Administrative Agent under or pursuant to this Credit
Agreement is intended to be or create, and none of the foregoing shall be
construed to be or create, any express, implied or constructive trust
relationship between the Administrative Agent and any Syndication Party. Each
Syndication Party hereby agrees and stipulates that the Administrative Agent is
not acting as trustee for such Syndication Party with respect to the 3-Year
Loans, this Credit Agreement, or any aspect of either, or in any other respect.

        13.17     Sharing of Costs and Expenses. To the extent not paid by
Borrower, each Syndication Party will promptly upon demand reimburse the
Administrative Agent for its proportionate share (based on its Individual
Sharing Percentage), for all reasonable costs, disbursements, and expenses
incurred by the Administrative Agent on or after the date of this Credit
Agreement for legal, accounting, consulting, and other services rendered to the
Administrative Agent in its role as the Administrative Agent in the
administration of the 3-Year Loans, interpreting the Loan Documents, and
protecting, enforcing, or otherwise exercising any rights, both before and after
default by Borrower under the Loan Documents, and including, without limitation,
all costs and expenses incurred in connection with any bankruptcy proceedings
and the exercise of any remedies with respect to the Borrower Collateral or the
Guarantor Collateral or otherwise; provided, however, that the costs and
expenses to be shared in accordance with this Section shall not include any
costs or expenses incurred by the Administrative

--------------------------------------------------------------------------------

Agent solely as a Syndication Party in connection with the 3-Year Loans, nor to
the Administrative Agent's internal costs and expenses.

        13.18     Syndication Parties' Indemnification of the Administrative
Agent. Each of the Syndication Parties agree to indemnify the Administrative
Agent, including any Successor Agent, and their respective directors, officers,
employees, agents, professional advisers and representatives ("Indemnified
Agency Parties"), to the extent not reimbursed by Borrower, and without in any
way limiting the obligation of Borrower to do so), ratably (based on its
Individual Sharing Percentage), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the 3- Year
Loans and/or the expiration or termination of this Credit Agreement) be imposed
on, incurred by or asserted against the Administrative Agent (or any of the
Indemnified Agency Parties while acting for the Administrative Agent or for any
Successor Agent) in any way relating to or arising out of this Credit Agreement
or the Loan Documents, or the performance of the duties of the Administrative
Agent hereunder or thereunder or any action taken or omitted while acting in the
capacity of the Administrative Agent under or in connection with any of the
foregoing; provided that the Syndication Parties shall not be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of an
Indemnified Agency Party to the extent that a court of competent jurisdiction
renders a final non-appealable determination that any of the forgoing result
solely from the gross negligence or willful misconduct of that Indemnified
Agency Party as determined by a court of competent jurisdiction. The agreements
and obligations in this Section shall survive the payment of the 3-Year Loans
and the expiration or termination of this Credit Agreement.

        13.19     Books and Records. The Administrative Agent shall maintain
such books of account and records relating to the 3-Year Loans as it maintains
with respect to other loans of similar type and amount, and which shall clearly
and accurately reflect the Syndication Interest of each Syndication Party.
Syndication Parties, or their agents, may inspect such books of account and
records at all reasonable times during the Administrative Agent's regular
business hours.

        13.20     Administrative Agent Fee. LaSalle and any Successor Agent
shall be entitled to the Administrative Agent Fee for acting as the
Administrative Agent. In the event the Successor Agent is contractually entitled
to an additional fee, each Syndication Party will be responsible for its
proportionate share (based on its Individual Sharing Percentage) thereof.

        13.21     The Administrative Agent's Resignation or Removal. The
Administrative Agent may resign at any time by giving at least sixty (60) days'
prior written notice of its intention to do so to each of the Syndication
Parties and Borrower. After the receipt of such notice, the Required Lenders
shall appoint a successor ("Successor Agent"). If (a)no Successor Agent shall
have been so appointed which is either (i) a Syndication Party, or (ii) if not a
Syndication Party, which is a Person approved by Borrower, such

--------------------------------------------------------------------------------

approval not to be unreasonably withheld (provided that Borrower shall have no
approval rights upon the occurrence and during the continuance of an Event of
Default), or (b) if such Successor Agent has not accepted such appointment, in
either case within forty-five (45) days after the retiring Administrative
Agent's giving of such notice of resignation, then the retiring Administrative
Agent may, after consulting with, but without obtaining the approval of,
Borrower, appoint a Successor Agent which shall be a bank or a trust company
organized under the laws of the United States of America or any state thereof
and having a combined capital, surplus and undivided profit of at least
$250,000,000. Any Administrative Agent may be removed upon the written demand of
the Required Lenders, which demand shall also appoint a Successor Agent. Upon
the appointment of a Successor Agent hereunder, (x) the term "Administrative
Agent" shall for all purposes of this Credit Agreement thereafter mean such
Successor Agent, and (y) the Successor Agent shall notify Borrower of its
identity and of the information called for in Subsection 13.4.2 hereof. After
any retiring Administrative Agent's resignation hereunder as the Administrative
Agent, or the removal hereunder of any Administrative Agent, the provisions of
this Credit Agreement shall continue to inure to the benefit of such
Administrative Agent as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Credit Agreement.

        13.22     Representations and Warranties of All Parties. The
Administrative Agent and each Syndication Party represents and warrants that:
(a) the execution and delivery of, and performance of its obligations under,
this Credit Agreement is within its power and has been duly authorized by all
necessary corporate and other action by it; (b) this Credit Agreement is in
compliance with all applicable laws and regulations promulgated under such laws
and does not conflict with nor constitute a breach of its charter or bylaws nor
any agreements by which it is bound, and does not violate any judgment, decree
or governmental or administrative order, rule or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority or any other Person is
required to be obtained or made by it in connection with the execution and
delivery of, and performance of its obligations under, this Credit Agreement;
and (d) this Credit Agreement has been duly executed by it, and constitutes the
legal, valid, and binding obligation of such Person, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally and general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity). Each Syndication Party that is a state or national bank
represents and warrants that the act of entering into and performing its
obligations under this Credit Agreement has been approved by its board of
directors or its loan committee and such action was duly noted in the written
minutes of the meeting of such board or committee, and that it will, upon the
Administrative Agent's written request, furnish the Administrative Agent with a
certified copy of such minutes or an excerpt therefrom reflecting such approval.

        13.23     Syndication Parties' Independent Credit Analysis. Each
Syndication Party acknowledges receipt of true and correct copies of all Loan
Documents (other than any Note payable to another Syndication Party) from the
Administrative Agent. Each Syndication Party agrees and represents that it has
relied upon its independent review 60

        (a)     of the Loan Documents, and (b) any information independently
acquired by such Syndication Party from Borrower or otherwise in making its
decision to acquire an interest in the 3-Year Loans independently and without
reliance on the Administrative Agent. Each Syndication Party represents and
warrants that it has obtained such information as it deems necessary (including
any information such Syndication Party independently obtained from Borrower or
others) prior to making its decision to acquire an interest in the 3-Year Loans.
Each Syndication Party further agrees and represents that it has made its own
independent analysis and appraisal of and investigation into each Borrower's
authority, business, operations, financial and other condition,
creditworthiness, and ability to perform its obligations under the Loan
Documents and has relied on such review in making its decision to acquire an
interest in the 3-Year Loans. Each Syndication Party agrees that it will
continue to rely solely upon its independent review of the facts and
circumstances related to Borrower, and without reliance upon the Administrative
Agent, in making future decisions with respect to all matters under or in
connection with the Loan Documents and the 3-Year Loans. The Administrative
Agent assumes no responsibility for the financial condition of Borrower or for
the performance of Borrower's obligations under the Loan Documents or the value
or condition of the Borrower Collateral or the Guarantor Collateral. Except as
otherwise expressly provided herein, no Syndication Party shall have any duty or
responsibility to furnish to any other Syndication Parties any credit or other
information concerning Borrower which may come into its possession.

        13.24     No Joint Venture or Partnership. Neither the execution of this
Credit Agreement, the sharing in the 3-Year Loans, nor any agreement to share in
payments or losses arising as a result of this transaction is intended to be or
to create, and the foregoing shall not be construed to be, any partnership,
joint venture or other joint enterprise between the Administrative Agent and any
Syndication Party, nor between or among any of the Syndication Parties.

        13.25     Purchase for Own Account; Restrictions on Transfer;
Participations. Each Syndication Party represents that it has acquired and is
retaining its interest in the 3- Year Loans for its own account in the ordinary
course of its banking or financing business and not with a view toward the sale,
distribution, further participation, or transfer thereof. Each Syndication Party
agrees that it will not sell, assign, convey or otherwise dispose of
("Transfer") to any Person, or create or permit to exist any lien or security
interest on all or any part of its interest in the 3-Year Loans, without the
prior written consent of the Administrative Agent and Borrower (which consent
will not be unreasonably withheld, provided that Borrower shall have no approval
rights upon the occurrence and during the continuance of an Event of Default);
provided that: (a) any such Transfer except a Transfer to another Syndication
Party must be in a minimum amount of $500,000.00; (b) each Syndication Party
must maintain an Individual 3-Year Commitment of no less than $500,000.00,
unless it Transfers its entire Syndication Interest; (c) the transferee must
execute an agreement substantially in the form of Exhibit 13.25 hereto
("Syndication Acquisition Agreement") and assume all of the transferor's
obligations hereunder and execute such documents as the Administrative Agent may
reasonably require; and (d) the Syndication Party making such Transfer must pay,
or cause the transferee to pay, the Administrative Agent an assignment fee of

--------------------------------------------------------------------------------

$3,500.00. Any Syndication Party may participate any part of its interest in the
3-Year Loans to any Person with the prior written consent of the Administrative
Agent and Borrower (which consent will not be unreasonably withheld, provided
that Borrower shall have no approval rights upon the occurrence and during the
continuance of an Event of Default), provided that no such consent shall be
required where the participant is a Person at least fifty percent (50%) the
equity interest in which is owned by such Syndication Party or which owns at
least fifty percent (50%) of the equity interest in such Syndication Party or at
least fifty percent (50%) of the equity interest of which is owned by the same
Person which owns at least fifty percent (50%) of the equity interest of such
Syndication Party, and each Syndication Party understands and agrees that in the
event of any such participation: (x) its obligations hereunder will not change
on account of such participation; (y) the participant will have no rights under
this Credit Agreement, including, without limitation, voting rights or the right
to receive payments or distributions; and (z) the Administrative Agent shall
continue to deal directly with the Syndication Party with respect to the 3-Year
Loan as though no participation had been granted and will not be obligated to
deal directly with any participant. Notwithstanding any provision contained
herein to the contrary, any Syndication Party may at any time pledge or assign
all or any portion of its interest in the 3-Year Loans to any Federal Reserve
Bank or the Federal Farm Credit Bank in accordance with applicable law.

        13.26     Replacement of Holdout Lender. If any action to be taken by
the Syndication Parties or the Administrative Agent hereunder requires the
unanimous consent, authorization, or agreement of all Syndication Parties, and a
Syndication Party ("Holdout Lender") fails to give its consent, authorization,
or agreement, then the Administrative Agent, upon at least five (5) Banking Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute Syndication Parties (each, a
"Replacement Lender"), and the Holdout Lender shall have no right to refuse to
be replaced hereunder. Such notice to replace the Holdout Lender shall specify
an effective date for such replacement, which date shall not be later than
fifteen (15) Banking Days after the date such notice is given. Prior to the
effective date of such replacement, the Holdout Lender and each Replacement
Lender shall execute and deliver a Syndication Acquisition Agreement, subject
only to the Holdout Lender being repaid its share of the outstanding Bank Debt
without any premium or penalty of any kind whatsoever. If the Holdout Lender
shall refuse or fail to execute and deliver any such Syndication Acquisition
Agreement prior to the effective date of such replacement, the Holdout Lender
shall be deemed to have executed and delivered such Syndication Acquisition
Agreement. The replacement of any Holdout Lender shall be made in accordance
with the terms of Section 13.25 hereof. Until such time as the Replacement
Lender shall have acquired all of the Syndication Interest of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender's Funding Share of 3-Year Advances.

        13.27     Method of Making Payments. Payment and transfer of all amounts
owing or to be paid or remitted hereunder, including, without limitation,
payment of the Advance Payment by Syndication Parties, and distribution of
principal or interest

--------------------------------------------------------------------------------

payments or fees or other amounts by the Administrative Agent, shall be by wire
transfer in accordance with the instructions contained on Exhibit 13.27 hereto
("Wire Instructions") for payment to the Administrative Agent, or contained in
their respective signature pages for payments to Syndication Parties.

        13.28     Events of Syndication Default/Remedies.

                   13.28.1     Syndication Party Default. Any of the following
occurrences, failures or acts, with respect to any Syndication Party shall
constitute an "Event of Syndication Default" hereunder by such party: (a) if any
representation or warranty made by such party in this Credit Agreement shall be
found to have been untrue in any material respect; (b) if such party fails to
make any distributions or payments required under this Credit Agreement within
five (5) days of the date required; (c) if such party breaches any other
covenant, agreement, or provision of this Credit Agreement which breach shall
have continued uncured for a period of thirty (30) consecutive days after such
breach first occurs, unless a shorter period is required to avoid prejudicing
the rights and position of the other Syndication Parties; (d) if any agency
having supervisory authority over such party, or any creditors thereof, shall
file a petition to reorganize or liquidate such party pursuant to any applicable
federal or state law or regulation and such petition shall not be discharged or
denied within fifteen (15) days after the date on which it is filed; (e) if by
the order of a court of competent jurisdiction or by any appropriate supervisory
agency, a receiver, trustee or liquidator shall be appointed for such party or
for all or any material part of its property or if such party shall be declared
insolvent; or (f) if such party shall be dissolved, or shall make an assignment
for the benefit of its creditors, or shall file a petition seeking to take
advantage of any debtors' act, including the bankruptcy act, or shall admit in
writing its inability to pay its debts generally as they become due, or shall
consent to the appointment of a receiver or liquidator of all or any material
part of its property.

                   13.28.2     Remedies. Upon the occurrence of an Event of
Syndication Default, the non-defaulting Syndication Parties, acting by, or
through the direction of, a simple majority (determined based on the ratio of
their Individual 3-Year Commitments to the aggregate of their Individual 3-Year
Commitments) of the non-defaulting Syndication Parties, may, in addition to any
other remedy specifically set forth in this Credit Agreement, have and exercise
any and all remedies available generally at law or equity, including the right
to damages and to specific performance.

        13.29     Withholding Taxes. Each Syndication Party represents that
under the applicable law in effect as of the date it becomes a Syndication
Party, it is entitled to receive any payments to be made to it hereunder without
the withholding of any tax and will furnish to the Administrative Agent and to
Borrower such forms, certifications, statements and other documents as the
Administrative Agent or Borrower may request from time to time to evidence such
Syndication Party's exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto. Without
limiting the effect of the foregoing, each Syndication Party that was not
created or organized under the laws of the United States of America or any

--------------------------------------------------------------------------------

state or other political subdivision thereof ("Non-US Lender"), shall, on the
Closing Date, or upon its becoming a Syndication Party for Persons that were not
Syndication Parties on the Closing Date, furnish to the Administrative Agent and
Borrower two original copies of IRS Form W-8BEN, W-8ECI, 4224, or Form 1001, as
appropriate, (or any successor forms), or such other forms, certifications,
statements of exemption, or documents as may be required by the IRS or by the
Administrative Agent or Borrower, in their reasonable discretion, duly executed
and completed by such Syndication Party, to establish, and as evidence of, such
Syndication Party's exemption from the withholding of United States tax with
respect to any payments to such Syndication Party of interest of fees payable
under any of the Loan Documents. Further, each Non- US Lender hereby agrees,
from time to time after the initial delivery by such Syndication Party of such
forms, whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Syndication Party shall promptly (a) deliver to the
Administrative Agent and to Borrower two original copies of renewals, amendments
or additional or successor forms, properly completed and duly executed by such
Syndication Party, together with any other certificate or statement of exemption
required in order to confirm or establish that such Syndication Party is not
subject to United States withholding tax with respect to payments to such
Syndication Party under the Loan Documents or (b) notify the Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence. Notwithstanding anything herein to the contrary, Borrower shall
not be obligated to make any payments hereunder to such Syndication Party until
such Syndication Party shall have furnished to the Administrative Agent and
Borrower each requested form, certification, statement or document.

        13.30     Amendments Concerning Agency Function. The Administrative
Agent shall not be bound by any waiver, amendment, supplement or modification of
this Credit Agreement or any other Loan Document which affects its duties
hereunder or thereunder unless it shall have given its prior written consent
thereto.

        13.31     Further Assurances. The Administrative Agent and each
Syndication Party agree to take whatever steps and execute such documents as may
be reasonable and necessary to implement this Article 13 and to carry out fully
the intent thereof.


ARTICLE 14.     MISCELLANEOUS

        14.1     Costs and Expenses. To the extent permitted by law, Borrower
agrees to pay to the Administrative Agent and the Syndication Parties, on
demand, all reasonable out-of-pocket costs and expenses (a) incurred by the
Administrative Agent (including, without limitation, the reasonable fees and
expenses of counsel retained by the Administrative Agent, and including filing
and recording fees, mortgage filing taxes, fees and expenses incurred for
consulting, appraisal, engineering, inspection, and environmental assessment
services) in connection with the preparation, negotiation, and execution of the
Loan Documents and the transactions contemplated thereby, and processing the
Borrowing Notices; and (b) incurred by the Administrative Agent or any
Syndication Party (including, without limitation, the reasonable fees and
expenses of

--------------------------------------------------------------------------------

counsel retained by the Administrative Agent or any Syndication Party) in
connection with the enforcement or protection of the Syndication Parties' rights
under the Loan Documents upon the occurrence of an Event of Default or upon the
commencement of an action by Borrower against the Administrative Agent,
including without limitation collection of the 3-Year Loans (regardless of
whether such enforcement or collection is by court action or otherwise) and/or
foreclosing on any of the Borrower Collateral or enforcing any Guaranty or
foreclosing on any of the Guarantor Collateral or, unless it is determined by a
final non-appealable judgment that the Administrative Agent or such Syndication
Party, as applicable, has acted in a grossly negligent or willful manner, upon
the commencement of an action by Borrower against the Administrative Agent or
any Syndication Party. Borrower shall not be obligated to pay the costs or
expenses of any Person whose only interest in the 3-Year Loans is as a holder of
a participation interest.

        14.2     Service of Process and Consent to Jurisdiction. Borrower hereby
agrees that any litigation with respect to this Credit Agreement or to enforce
any judgment obtained against Borrower for breach of this Credit Agreement or
under the Notes or other Loan Documents may be brought in the courts of the
State of Colorado and in the United States District Court for the District of
Colorado (if applicable subject matter jurisdictional requirements are present),
as the Administrative Agent may elect; and, by execution and delivery of this
Credit Agreement, Borrower irrevocably submits to such jurisdiction. With
respect to litigation concerning this Credit Agreement or under the Notes or
other Loan Documents within the jurisdiction of the courts of the State of
Colorado or the United States District Court for the District of Colorado,
Borrower hereby irrevocably appoints, until six (6) months after the expiration
of the 3-Year Maturity Date (as it may be extended at anytime), a Person, such
as The Corporation Company, with offices in Denver, Colorado and otherwise
reasonably acceptable to the Administrative Agent to serve as the agent of
Borrower to receive for and on behalf of Borrower at such agent's Denver,
Colorado office, service of process, which service may be made by mailing a copy
of any summons or other legal process to Borrower in care of such agent.
Borrower agrees that Borrower shall maintain a duly appointed agent in Colorado
for service of summons and other legal process as long as Borrower remains
obligated under this Credit Agreement and shall keep the Administrative Agent
advised in writing of the identity and location of such agent. The receipt by
such agent and/or by Borrower of such summons or other legal process in any such
litigation shall be deemed personal service and acceptance by Borrower for all
purposes of such litigation.

        14.3     Jury Waiver. IT IS MUTUALLY AGREED BY AND BETWEEN THE
ADMINISTRATIVE AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM
AGAINST ANY OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS CREDIT AGREEMENT, THE NOTES, OR THE OTHER LOAN DOCUMENTS.

--------------------------------------------------------------------------------

        14.4     Notices. All notices, requests and demands required or
permitted under the terms of this Credit Agreement shall be in writing and (a)
shall be addressed as set forth below or at such other address as either party
shall designate in writing, (b) shall be deemed to have been given or made: (i)
if delivered personally, immediately upon delivery, (ii) if by telex, telegram
or facsimile transmission, immediately upon sending and upon confirmation of
receipt, (iii) if by nationally recognized overnight courier service with
instructions to deliver the next Banking Day, one (1) Banking Day after sending,
and (iv) if by United States Mail, certified mail, return receipt requested,
five (5) days after mailing.

  14.4.1      Borrower:

Champps Operating Corp.
10375 Park Meadows Drive, Suite 560
Littleton, Colorado 80124
FAX: (720) 529-7392
Attention: William H. Baumhauer,
Chairman, President and CEO


  with a copy to:

General Counsel Champps Entertainment, Inc.
614 Forest Street
North Andover, Massachusetts 01845
Facsimile: (800) 880-5063


  14.4.2     Administrative Agent:

LaSalle Bank, National Association
370 Seventeenth Street, Suite 3590
Denver, CO 80202
Fax No.: (303) 825-7580
Attention: Darren L. Lemkau,
Senior Vice President


                  14.4.3                   Syndication Parties: See signature
pages to this Credit Agreement

        14.5     Liability of Administrative Agent. The Administrative Agent
shall not have any liabilities or responsibilities to Borrower on account of the
failure of any Syndication Party to perform its obligations hereunder or to any
Syndication Party on account of the failure of Borrower to perform its
obligations hereunder or under any other Loan Document.

        14.6     Successors and Assigns. This Credit Agreement shall be binding
upon and inure to the benefit of Borrower, the Administrative Agent, and the
Syndication

--------------------------------------------------------------------------------

Parties, and their respective successors and assigns, except that Borrower may
not assign or transfer its rights or obligations hereunder without the prior
written consent of all of the Syndication Parties and the Administrative Agent
and the Syndication Parties may only assign or transfer their rights or
obligations hereunder to the extent permitted by this Credit Agreement.

        14.7     Severability. The invalidity or unenforceability of any
provision of this Credit Agreement or the other Loan Documents shall not affect
the remaining portions of such documents or instruments; in case of such
invalidity or unenforceability, such documents or instruments shall be construed
as if such invalid or unenforceable provisions had not been included therein.

        14.8     Entire Agreement. This Credit Agreement (together with all
exhibits hereto, which are incorporated herein by this reference) and the other
Loan Documents represent the entire understanding of the Administrative Agent,
each Syndication Party, and Borrower with respect to the subject matter hereof
and shall replace and supersede any previous agreements of the parties with
respect to the subject matter hereof.

        14.9     Applicable Law. To the extent not governed by federal law, this
Credit Agreement and the other Loan Documents, and the rights and obligations of
the parties hereto and thereto shall be governed by and interpreted in
accordance with the internal laws of the State of Colorado, without giving
effect to any otherwise applicable rules concerning conflicts of law, except
that matters regarding the creation, perfection and foreclosure upon security
interests in real property interests shall be interpreted in accordance with the
internal laws of the state where such property is located.

        14.10     Captions. The captions or headings in this Credit Agreement
and any table of contents hereof are for convenience only and in no way define,
limit or describe the scope or intent of any provision of this Credit Agreement.

        14.11     Complete Agreement; Amendments. THIS CREDIT AGREEMENT, THE
NOTES, AND THE OTHER LOAN DOCUMENTS ARE INTENDED BY THE PARTIES HERETO TO BE A
COMPLETE AND FINAL EXPRESSION OF THEIR AGREEMENT AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT. THE ADMINISTRATIVE
AGENT, EACH SYNDICATION PARTY, AND BORROWER ACKNOWLEDGE AND AGREE THAT NO
UNWRITTEN ORAL AGREEMENT EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER
OF THIS CREDIT AGREEMENT.

This Credit Agreement may not be modified or amended unless such modification or
amendment is in writing and is signed by Borrower, the Administrative Agent, and
all Syndication Parties or the Required Lenders as applicable (and each
Syndication Party hereby agrees to execute any such amendment approved pursuant
to Section 13.8 hereof). Borrower agrees that it shall reimburse the
Administrative Agent for all fees and expenses incurred by the Administrative
Agent in retaining outside legal counsel in connection with any amendment or
modification to this Credit Agreement.

--------------------------------------------------------------------------------

        14.12     Additional Costs of Maintaining Loan. Borrower shall pay to
the Administrative Agent from time to time such amounts as the Administrative
Agent may determine to be necessary to compensate any Syndication Party for any
increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party's making or maintaining a 3-Year Advance
hereunder or its obligation to make such 3-Year Advance, or any reduction in any
amount receivable by such Syndication Party under this Credit Agreement or the
Note payable to it in respect to such 3-Year Advance or such obligation (such
increases in costs and reductions in amounts receivable being herein called
"Additional Costs"), resulting from any change after the date of this Credit
Agreement in United States federal, state, municipal, or foreign laws or
regulations (including Regulation D of the Federal Reserve Board), or the
adoption or making after such date of any interpretations, directives, or
requirements applying to a class of banks including such Syndication Party of or
under any United States federal, state, municipal, or foreign laws or
regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof ("Regulatory Change"), which: (a) changes the basis of
taxation of any amounts payable to such Syndication Party under this Credit
Agreement or the Note payable to such Syndication Party in respect of such
3-Year Advance (other than taxes imposed on the overall net income of such
Syndication Party); or (b) imposes or modifies any reserve, special deposit, or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Syndication Party; or (c)
imposes any other condition affecting this Credit Agreement or the Note payable
to such Syndication Party (or any of such extensions of credit or liabilities).
The Administrative Agent will notify Borrower of any event occurring after the
date of this Credit Agreement that will entitle such Syndication Party to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by the Administrative Agent for
purposes of this Section of the effect of any Regulatory Change on the costs of
such Syndication Party of making or maintaining a 3-Year Advance or on amounts
receivable by such Syndication Party in respect of 3-Year Advances, and of the
additional amounts required to compensate such Syndication Party in respect of
any Additional Costs, shall be conclusive absent manifest error, provided that
such determinations are made on a reasonable basis. The obligations of Borrower
pursuant to this Section shall survive the termination of this Credit Agreement
and the payment of the 3-Year Loans and all other amounts payable hereunder.

        14.13     Capital Requirements. In the event that the introduction of or
any change in: (a) any law or regulation; or (b) the judicial, administrative,
or other governmental interpretation of any law or regulation; or (c) compliance
by any Syndication Party or any corporation controlling any such Syndication
Party with any guideline or request from any governmental authority (whether or
not having the force of law) has the effect of requiring an increase in the
amount of capital required or expected to be maintained by such Syndication
Party or any corporation controlling such Syndication Party, and

--------------------------------------------------------------------------------

such Syndication Party certifies that such increase is based in any part upon
such Syndication Party's obligations hereunder with respect to the 3-Year Loans,
and other similar obligations, Borrower shall pay to such Syndication Party such
additional amount as shall be certified by such Syndication Party to the
Administrative Agent and to Borrower to be the net present value (discounted at
the Base Rate) of (x) the amount by which such increase in capital reduces the
rate of return on capital which such Syndication Party could have achieved over
the period remaining until the 3-Year Maturity Date, but for such introduction
or change, (y) multiplied by the product of such Syndication Party's Individual
Sharing Percentage times the Aggregate 3-Year Commitment. The Administrative
Agent will notify Borrower of any event occurring after the date of this Credit
Agreement that will entitle any such Syndication Party to compensation pursuant
to this Section as promptly as practicable after it obtains knowledge thereof
and of such Syndication Party's determination to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by any Syndication Party for
purposes of this Section of the effect of any increase in the amount of capital
required to be maintained by any such Syndication Party and of the amount of
compensation owed to any such Syndication Party under this Section shall be
conclusive absent manifest error, provided that such determinations are made on
a reasonable basis. The obligations of Borrower pursuant to this Section shall
survive the termination of this Credit Agreement and the payment of the 3-Year
Loans and all other amounts payable hereunder.

        14.14     Replacement Notes. Upon receipt by Borrower of evidence
satisfactory to it of: (a) the loss, theft, destruction or mutilation of any
Note, and (in case of loss, theft or destruction) of the agreement of the
Syndication Party to which the Note was payable to indemnify Borrower, and upon
surrender and cancellation of such Note, if mutilated; or (b) the assignment by
any Syndication Party of its interest hereunder and any Note relating thereto,
or any portion thereof, pursuant to this Credit Agreement, then Borrower will
pay any unpaid principal and interest (and Funding Losses, if applicable) then
or previously due and payable on such Notes and will (upon delivery of such
Notes for cancellation, unless covered by subparagraph (a) of this Section)
deliver in lieu of each such Note a new Note or, in the case of an assignment of
a portion of any such Syndication Party's Syndication Interest, new Notes, for
any remaining balance.

        14.15     Replacement of Syndication Party. Borrower shall be permitted,
at its sole cost and expense, to replace any Syndication Party that (a) requests
reimbursement for amounts owing pursuant to Subsection 5.4.2, or Sections 14.12,
or 14.13 hereof; (b) defaults in its obligation to fund its Individual 3-Year
Pro Rata Share of any 3-Year Advances hereunder; or (c) asserts rights under
Subsection 4.2.1, with a replacement financial institution ("Replacement
Syndication Party"); provided that (w) such replacement does not conflict with
any Law, (x) no Potential Default or Event of Default has occurred and is and
continuing (or if an Event of Default or Potential Default has occurred, it has
been waived in writing by the Administrative Agent pursuant to the provisions of
Article 13 hereof); (y) the Replacement Syndication Party (if not already a
Syndication Party) is approved by the Administrative Agent pursuant

--------------------------------------------------------------------------------

to, and otherwise complies with all of, the requirements of Section 13.25 hereof
(including, without limitation, payment of the $3,500.00 fee required thereby
and execution of a Syndication Acquisition Agreement (which the Syndication
Party being replaced hereby agrees to execute)); and (z) the Syndication Party
being replaced is paid in full for all amounts owing to it, including principal,
interest, fees, Funding Losses (including those payable on account of such
transfer), and other amounts provided for under this Credit Agreement.

        14.16     Liberal Construction. This Credit Agreement constitutes a
fully negotiated agreement between commercially sophisticated parties, each
assisted by legal counsel, and shall not be construed or interpreted for or
against any party hereto.

        14.17     Counterparts. This Credit Agreement may be executed by the
parties hereto in separate counterparts, each of which, when so executed and
delivered, shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof, each signed by less than all, but together signed by all of
the parties hereto. Copies of documents or signature pages bearing original
signatures, and executed documents or signature pages delivered by telefax or
facsimile or by e-mail transmission of an adobe file format document (also known
as a PDF file), shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable. Any party delivering an executed counterpart of this Credit
Agreement by telefacsimile or by e-mail transmission of an adobe file format
document also shall deliver an original executed counterpart of this Credit
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Credit
Agreement.

        14.18     Confidentiality. Each Syndication Party shall maintain the
confidential nature of, and shall not use or disclose, any of Borrower's
financial information, confidential information or trade secrets (including the
Intellectual Property and Required Licenses) without first obtaining Borrower's
written consent. Nothing in this Section shall require any Syndication Party to
obtain such consent after there is an Event of Default which is continuing at
the time of such use or disclosure. The obligations of the Syndication Parties
shall in no event apply to: (a) providing information about Borrower to any
financial institution as contemplated in Sections 13.6, 13.14, and 13.19 hereof,
or to such Syndication Party's parent holding company or any of such Syndication
Party's Affiliates; (b) any situation in which any Syndication Party is required
by Law or required by any Governmental Authority to disclose information; (c)
providing information to counsel to any Syndication Party in connection with the
transactions contemplated by the Loan Documents; (d) providing information to
independent auditors retained by the such Syndication Party; (e) providing
information to an institution reasonably believed to be considering purchase of
all or a portion of such Syndication Party's Syndication Interest or a
participation interest in such Syndication Party's Syndication Interest,
provided that such party has agreed to be bound by the foregoing provisions
regarding confidentiality; (f) any information that is in or becomes part of the
public domain otherwise than through a wrongful act of such Syndication Party or
any of its employees or agents thereof; (g)

--------------------------------------------------------------------------------

any information that is in the possession of any Syndication Party prior to
receipt thereof from Borrower or any other Person known to such Syndication
Party to be acting on behalf of Borrower; (h) any information that is
independently developed by any Syndication Party; and (i) any information that
is disclosed to any Syndication Party by a third party that has no obligation of
confidentiality with respect to the information disclosed. A Syndication Party's
confidentiality requirements continue after it is no longer a Syndication Party
under this Credit Agreement and after all obligations owing to such Syndication
Party have been paid in full.

        14.19     Set-Off. Borrower gives and confirms to each Syndication Party
a right of set-off of all moneys, securities and other property of Borrower
(whether special, general or limited) and the proceeds thereof, at any time
delivered to, remaining with, or in transit in any manner to, such Syndication
Party, its correspondent or its agents from or for Borrower, whether for
safekeeping, custody, pledge, transmission, collection or otherwise or coming
into possession of such Syndication Party in any way, and also, any balance of
any deposit accounts and credits of Borrower with, and any and all claims of
security for the payment of the liabilities or obligations owed by Borrower to
such Syndication Party, contracted with or acquired by the Syndication Party,
whether such liabilities and obligations be joint, several, absolute,
contingent, secured, unsecured, matured or unmatured, and Borrower authorizes
such Syndication Party at any time or times, without prior notice, to apply such
money, securities, other property, proceeds, balances, credits of claims, or any
part of the foregoing, to such liabilities in such amounts as it may select,
whether such liabilities be contingent, unmatured or otherwise, and whether any
collateral security therefor is deemed adequate or not. The rights described
herein shall be in addition to any collateral security described in any separate
agreement executed by Borrower.

        14.20     Mutual Release. Upon full indefeasible payment and
satisfaction of the Bank Debt and Notes and the other obligations contained in
this Credit Agreement, the parties, including Borrower, the Administrative
Agent, and each Syndication Party shall, except as provided in Article 11
hereof, and except those obligations which specifically provided herein to
survive termination of this Credit Agreement, thereupon automatically each be
fully, finally, and forever released and discharged from any further claim,
liability, or obligation in connection with the Bank Debt. [Signatures begin on
next page.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Credit Agreement as of the
date first above written.

BORROWER:

CHAMPPS OPERATING CORPORATION, a
corporation formed and existing under the laws
of the State of Delaware

By: /s/ Frederick J. Dreibholz
Name: Frederick J. Dreibholz
Title: CFO, Treasurer, and Assistant Secretary

ADMINISTRATIVE AGENT:

LASALLE BANK NATIONAL ASSOCIATION


By: /s/ Darren L. Lemkau
Name: Darren L. Lemkau
Title: Senior Vice President

--------------------------------------------------------------------------------

SYNDICATION PARTIES:

LaSalle Bank National Association


By: /s/ Darren L. Lemkau
Name: Darren L. Lemkau
Title: Senior Vice President

Contact Name: Darren L. Lemkau
Title: Senior Vice President
Address: 370 Seventeenth Street Suite 3590, Denver, CO 80202
Phone No.: (303) 825-7571
Fax No.: (303) 825-7580
Individ. 3-Year Commit: $25,000,000.00
Payment Instructions: LaSalle Bank NA
ABA No.: 071000505
Acct. Name: LaSalle Bank NA
Account No.: 1378018-7300
Reference: Commercial Loans

--------------------------------------------------------------------------------

TABLE OF CONTENTS


1.1
1.2
1.3
1.4
1.5
1.6
1.7
1.8
1.9
1.10
1.11
1.12
1.13
1.14
1.15
1.16
1.17
1.18
1.19
1.20
1.21
1.22
1.23
1.24
1.25
1.26
1.27
1.28
1.29
1.30
1.31
1.32
1.33
1.34
1.35
1.36
1.37
1.38
1.39
1.40
1.41
1.42
1.43
1.44
1.45
1.46
1.47
1.48
1.49
1.50
1.51
1.52
1.53
1.54
1.55
1.56
1.57
1.58
1.59
1.60
1.61
1.62
1.63
1.64
1.65
1.66
1.67
1.68
1.69
1.70
1.71
1.72
1.73
1.74
1.75
1.76
1.77
1.78
1.79
1.80
1.81
1.82
1.83
1.84
1.85

2.1
2.1.1
2.1.2
2.2
2.3
2.4
2.5
2.6
2.7
2.8
2.8.1
2.8.2

3.1
3.1.1
3.1.2
3.2
3.2.1
3.2.2
3.2.3
3.3
3.4

4.1
4.1.1
4.1.2
4.2
4.2.1
4.2.2
4.2.3
4.3
4.4
4.5
4.5.1
4.5.2
4.5.3
4.5.4
4.5.5
4.6

5.1
5.2
5.3
5.4
5.4.
5.4.
5.5
5.6
5.7
5.8

6.1
6.2

7.1
7.2
7.3
7.4
7.5
7.6
7.7
7.8
7.9
7.10
7.11
7.12
7.13
7.14
7.15
7.16
7.17
7.18
7.19
7.20
7.21
7.22
7.23
7.24
7.25
7.26

8.1
8.1.1
8.1.2
8.1.3
8.1.4
8.1.5
8.1.6
8.1.7
8.1.8
8.1.9
8.1.10
8.1.11
8.1.12
8.1.13
8.1.14
8.1.15
8.1.16
8.1.17
8.2
8.2.1
8.2.2

9.1
9.2
9.2.1
9.2.2
9.2.3
9.2.4
9.2.5
9.2.6
9.2.7
9.2.8
9.2.9
9.2.10
9.2.11
9.2.12
9.2.13
9.2.14
9.3
9.4
9.5
9.6
9.7
9.8
9.9
9.10
9.11
9.12
9.12.1
9.12.2
9.12.3
9.12.4
9.13

10.1
10.2
10.3
10.4
10.5
10.6
10.7
10.8
10.9
10.10
10.10.1
10.10.2
10.11
10.12
10.13

11.1
11.2

12.1
12.2
12.3

13.1
13.2
13.3
13.4
13.5
13.5.1
13.5.2
13.5.3
13.5.4
13.5.5
13.6
13.6.1
13.6.2
13.6.3
13.6.4
13.6.5
13.7
13.8
13.8.1
13.8.2
13.8.3
13.9
13.10
13.10.1
13.10.2
13.10.3
13.11
13.12
13.13
13.14
13.15
13.16
13.17
13.18
13.19
13.20
13.21
13.22
13.23
13.24
13.25
13.26
13.27
13.28
13.28.1
13.28.2
13.29
13.30
13.31

14.1
14.2
14.3
14.4
14.4.1
14.4.2
14.4.3
14.5
14.6
14.7
14.8
14.9
14.10
14.11
14.12
14.13
14.14
14.15
14.16
14.17
14.18
14.19
14.20

ARTICLE 1. DEFINED TERMS
Administrative Agent's Office
Advance Date
Affected Loans
Affiliate
Aggregate LC Commitment
Aggregate 3-Year Commitment
Applicable Lending Office
Bank Debt
Banking Day
Base Rate
Base Rate Margin
Borrower's Account
Borrower Benefit Plan
Borrower Pension Plan
Capital Expenditures
Capital Leases
Closing Date
Code
Committed 3-Year Advances
Commitment Fee
Compliance Certificate
Consolidated Entities
Control Agreement
Default Interest Rate
EBITDA
Environmental Laws
ERISA Affiliate
Fiscal Quarter .
Fiscal Year
Funding Share
GAAP
GE Indebtedness
Good Faith Contest
Governmental Authority
Guarantor
Guarantor Security Documents
Hazardous Substances
Hedging Agreements
Hedging Obligation
Indebtedness
Individual Outstanding 3-Year Obligations .
Individual Sharing Percentage
Individual 3-Year Commitment
Individual 3-Year Pro Rata Share
Individual 3-Year Lending Capacity
Intangible Assets
Interest Expense
Investment
Letter of Credit Bank
LIBO Rate
LIBOR Margin
Lien
Loan Documents
Loan Origination Fee
Lombard Restaurant
Long Term Debt
Master LC Agreement
Material Adverse Effect
Material Agreements
Measurement Period: means the immediately preceding twelve months
Multi-employer Plan
Notes
Operating Lease
Organization Documents
Person
Plan
Potential Default
Prohibited Transaction
Quarter
Real Property Interests
Reportable Event
Required Lenders
Responsible Person
Restricted Payments
Security Documents
Subordinated Debt
Subsidiary
Syndication Parties
Tangible Net Worth
3-Year Availability Period
3-Year Facility
3-Year Loan or Loans
3-Year Maturity Date
Total Funded Debt
Total Senior Debt
ARTICLE 2. 3-YEAR LOAN
3-Year Loan
Individual 3-Year Lending Capacity
Individual 3-Year Pro Rata Share
Borrowing Notice
Promissory Notes
Syndication Party Records
Use of Proceeds
Syndication Party Funding Failure
Increase of Aggregate 3-Year Commitment
Reduction of Aggregate 3-Year Commitment
Voluntary Reduction
Automatic Reduction
ARTICLE 3. LETTER OF CREDIT FACILITY
Letters of Credit
Request for Letter of Credit
Notification of the Administrative Agent
Issuance of Letters of Credit
Available Amount
Fees
Treatment of Draws
Cash Collateral Account
Conflict
ARTICLE 4. INTEREST AND FEES
Interest
Base Rate Option
LIBO Rate Option
Additional Provisions for LIBO Rate Loans
Limitation on LIBO Rate Loans
LIBO Rate Loan Unlawful
Treatment of Affected Loans
Default Interest Rate
Interest Calculation
Fees
Unused 3-Year Commitment Fee
Letter of Credit Fee
LC Issuance Fee
Administrative Agent Fee
Origination Fee
LIBOR Margin; Base Rate Margin; Commitment Fee
ARTICLE 5. PAYMENTS; FUNDING LOSSES
Principal Payments
Interest Payments
Application of Principal Payments
Manner of Payment
Payments to Be Free and Clear
Grossing-up of Payments
Voluntary Prepayments
Mandatory Prepayments
Funding Losses
Distribution of Principal and Interest Payments
ARTICLE 6. SECURITY
Borrower's Assets
Guaranty
ARTICLE 7. REPRESENTATIONS AND WARRANTIES
Organization, Good Standing, Etc.
Corporate Authority, Due Authorization
Litigation
No Violations
Binding Agreement
Compliance with Laws
State of Formation; Name; Principal Place of Business
Payment of Taxes
Licenses and Approvals
Employee Benefit Plans
Equity Investments
Title to Real and Personal Property
Financial Statements
Environmental Compliance
Fiscal Year
Material Agreements
Regulations U and X
Intellectual Property
No Default on Outstanding Judgments or Orders
No Default in Other Agreements
Governmental Regulation
Labor Matters and Labor Agreements
Borrower Operated Restaurants
Franchised Restaurants
Solvency
Disclosure
ARTICLE 8. CONDITIONS TO ADVANCES
Conditions to Closing
Loan Documents
Lien Searches; Financing Statements; Title Insurance; Survey
Approvals
Good Standing; Organizational Documents - Borrower
Good Standing; Organizational Documents - Guarantor
Evidence of Insurance
Lombard Restaurant Appraisal
Subordinated Debt
Appointment of Agent for Service
No Material Change
Fees and Expenses
Opinion of Counsel
Evidence of Corporate Action - Borrower
Evidence of Corporate Action - Guarantor
Compliance Certificate
Further Assurances
Payoff and Cancellation of Existing Refinance Debt
Conditions to Advance
Default
Representations and Warranties
ARTICLE 9. AFFIRMATIVE COVENANTS
Books and Records
Reports and Notices
Annual Financial Statements
Quarterly Financial Statements
Monthly Financial Statements
Notice of Default
ERISA Reports
Notice of Litigation
Notice of Material Adverse Effect
Notice of Environmental Proceedings
Regulatory and Other Notices
Adverse Action Regarding Required Licenses and Intellectual.Property
Opening and/or Closure of Restaurants
New or Terminated Franchise Restaurants
Annual Projections
Additional Information
Maintenance of Existence and Qualification
Compliance with Legal Requirements and Agreements
Compliance with Environmental Laws
Taxes
Insurance
Maintenance of Properties
Inspection
Required Licenses; Intellectual Property
ERISA
Financial Covenants
Fixed Charge Coverage Ratio
Total Funded Debt to EBITDA
Total Senior Debt to EBITDA
Minimum Tangible Net Worth
Payment of Existing Refinance Debt
ARTICLE 10. NEGATIVE COVENANTS
Borrowing
No Other Businesses
Liens
Sale of Assets
Liabilities of Others
Loans
Merger; Acquisitions; Business Form; Subsidiaries; Etc.
Investments
Transactions With Related Parties
Restricted Payments
Payments by Borrower
Payments by Parent
Change in Fiscal Year
ERISA
Opening Restaurants
ARTICLE 11. INDEMNIFICATION
General; Stamp Taxes; Intangibles Tax
Indemnification Relating to Hazardous Substances
ARTICLE 12. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
Events of Default
No Advance
Rights and Remedies
ARTICLE 13. AGENCY AGREEMENT
Funding of Syndication Interest
Syndication Parties' Obligations to Remit Funds
Syndication Party's Failure to Remit Funds
Agency Appointment
Power and Authority of the Administrative Agent
Advice
Documents
Proceedings
Retain Professionals
Incidental Powers
Duties of the Administrative Agent
Possession of Documents
Distribute Payments
Loan Administration
Action Upon Default
Forwarding of Information
Indemnification as Condition to Action
Consent Required for Certain Actions
Unanimous
Required Lenders
Action Without Vote
Distribution of Principal and Interest
Distribution of Certain Amounts
Fees. To each Syndication Party
Funding Losses
Proceeds of Collateral
Possession of Loan Documents
Collateral Application
Amounts Required to be Returned
Reports and Information to Syndication Parties
Standard of Care
No Trust Relationship
Sharing of Costs and Expenses
Syndication Parties' Indemnification of the Administrative Agent
Books and Records
Administrative Agent Fee
The Administrative Agent's Resignation or Removal
Representations and Warranties of All Parties
Syndication Parties' Independent Credit Analysis
No Joint Venture or Partnership
Purchase for Own Account; Restrictions on Transfer; Participations
Replacement of Holdout Lender
Method of Making Payments
Events of Syndication Default/Remedies
Syndication Party Default
Remedies
Withholding Taxes
Amendments Concerning Agency Function
Further Assurances
ARTICLE 14. MISCELLANEOUS
Costs and Expenses
Service of Process and Consent to Jurisdiction
Jury Waiver
Notices
Borrower
Administrative Agent
Syndication Parties
Liability of Administrative Agent
Successors and Assigns
Severability
Entire Agreement
Applicable Law
Captions
Complete Agreement; Amendments
Additional Costs of Maintaining Loan
Capital Requirements
Replacement Notes
Replacement of Syndication Party
Liberal Construction
Counterparts
Confidentiality
Set-Off
Mutual Release
1
1
1
1
1
1
1
1
2
2
2
2
2
2
2
2
3
3
3
3
3
3
3
3
3
3
3
4
4
4
4
4
4
4
4
4
5
5
5
5
5
5
5
6
6
6
6
6
6
6
7
7
7
7
7
7
7
7
7
7
7
8
8
8
8
8
8
8
8
8
8
8
8
9
9
9
9
9
9
10
10
10
10
10
10
10
12
12
12
12
12
13
13
13
13
14
14
14
14
14
14
15
15
15
15
15
15
15
16
16
16
16
16
17
17
18
18
18
19
19
19
19
19
19
19
20
20
20
21
21
21
21
22
22
23
23
23
23
23
24
24
24
25
25
25
25
25
25
26
26
26
26
26
27
27
27
27
28
28
28
28
29
29
29
29
29
30
30
30
30
30
31
31
31
31
32
32
32
32
32
32
32
32
33
33
33
33
33
33
34
34
34
34
34
35
35
35
35
36
36
36
36
36
36
36
37
37
37
37
37
38
38
38
39
39
39
39
39
39
39
39
40
40
40
40
41
42
42
42
42
43
43
43
43
44
44
44
45
45
46
47
47
48
48
48
48
49
49
50
51
51
51
51
51
51
51
51
51
52
52
53
53
53
53
54
54
54
55
55
55
55
55
55
56
56
57
57
57
58
58
58
58
59
59
60
60
61
61
62
62
62
62
63
63
63
63
64
64
65
65
65
65
65
65
66
66
66
66
66
67
67
68
68
69
69
69
70
70


--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibit 1.21   Compliance Certificate   Exhibit 1.55  Material Agreements List  
Exhibit 1.70  Real Property Interests   Exhibit 1.77  Borrower's Subsidiaries  
Exhibit 2.2  3-Year Borrowing Notice Form   Exhibit 2.3  3-Year Note Form  
Exhibit 2.5  Existing Refinance Debt   Exhibit 7.3  Employee Benefit Plans  
Exhibit 7.18  Intellectual Property   Exhibit 7.22  Labor Matters and Labor
Agreements   Exhibit 7.23  Existing Borrower Restaurants   Exhibit 7.24 
Existing Franchise Restaurants   Exhibit 9.2.3  Form of Monthly Financial Report
  Exhibit 10.3  Existing Investments   Exhibit 13.25  Syndication Acquisition
Agreement   Exhibit 13.27  Wire Instructions   Schedule 1  Syndication Parties
and Individual 3-Year Commitments  